00 Pagei1of35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

TEe'SOTESZ
LIG3uD Hv 09°S05‘2
L{Q4¥D HOV 00°079'Z
LIGaHD HIV vZ'TZP'6S
LISQd3q 9T'S62'VT
LISOddC 92°6TZ'T
USOd30 TE TZH'6T
QNIWOONI 3YIM ST Hb9'T?
LISOd3q 0765S
LIGID HIV OT Z8E%
LIGSYD HOV O2'0EE'?
LISOd3G OS'LTT'ET
ONIWOONT JYIM 00°0S6'6T
lsOd3a 95°979'2
dISOd3G OO'OOE’TT
Ld3uD” HOW €0'P06’ET
LIdayD HOY 00°002EZT
LISOd30 00'0S2'%
AidaHd HOV 09°S0S’2
4IG3UD HOV OO'vT6’6
LIG3YD HOV 88'TL8bz
LISOd30 EZ’EvO'Le
ONIWOONI JYIM 00°096'ST
LISOdIO 68°9227'T
SNIAODNI SHIM EZ'8EL'S
LUISOdIC SE'6R6‘92
410392" H2¥ 00°008"S
LIGIUD HOV 76°266'L
AISOd40 O0'T6L‘SE
LISOd30 0S'T99'9
SIGAYD HIV Z2T6ZL
LiSOd3a0 SO°ZpP'S
DNIAIOONI JIM E962 ‘SST
LIGA HOY 00°06¢'PT
LIGAND HOV TT'Sbe’ez
USOd30 OO'ZEP'TT
4Nd3uD HOV 89°89
4038 HOV 00'20Z‘E
L1S0d30 00'822'T
adAy qyunowy

j20G
¢ ads 27

U

*d¥OD SNXATd:IWIVN OD DINO TZ02/TE/80
d¥O9 DS-VNINNYS:3WYN OD SIMO T202/TE/80
SIN3 3NAQSTAL:AIYN OD DINO 1202/0€/80
G68PEZ H3GWAN GI LISOddG TZ0z/0E/80
668PEZ HISWON Al LISOd30 1207/27/80
6B8bEL YAAINNN GI LISOdaa 1202/92/80
LOWLIITI=4NG/H1D/9AN 3SVHD ‘43H SN ZP909"NOOWIIHD STVLAI SNOIDIUd dYOD STVLAIW IdIS :0/9 8820007 20/'V'N INVA SIHHVH OWS ‘VIA LIG3UD FMIMGa4 T202/Sz/80
G68PEL HABWIN Gl LISOdad 1702/p2/s0
“d¥OD SNX31d-JWYN OD 91NO 1202/E7/80
SIN] ANAQATSL:ANYN OD DINO 1702/E7/80
668PEL UAGINNN Gl LISOdad 1202/E27/80
JVHOSTISSIONALLYY SNIWGIS/T 20Z£9S200/:94O 89 dfs pT WOGOND) G2LINN NOGNO1 NOGNOT - VN INVS 3SVHD NVDUOWd! :0/d LiGa¥ US4SNVEL XOO TZOZ/EZ/80
668PEL HAGINNN AI LISOd3G 1202/02/80
6O8PEL VAGINA CI LISOdaG 1Z02/8T/80
JANIONA NVAAINYAAYN OD DINO 1202/21/80
8 3SN3Jd90 WAVCINWN OD DINO 1702/21/80
G68EL YAISWNN AI LISOd30 TZ02/ZT/80
"d¥OD SNXI1d:JNVN OD WO T202/ST/80
SW SNAGITSLAWYN OF DINO 1Z202/9T/80
JANIDN] NVWAdNYRAAYN 09 INO 1202/91/80
668PEL YASWON A} LISOdda T202/9T/80
JVHOSTISSIONILLY SNAIS/T Z0ZE9PS700/:D4O G9 diS pLa WOGOND) G3LINN NOGNO} NOONO1 - VN ANVd SSVHD NYOUOWdI :0/d LIGIUD HISSNVHL NOOE 1Z07/ET/BD
668PEZ HABWON OI LISOd30 T20Z/ZT/80

(O NOLLWYOdHOD NILOWLIFTI=INGN #434 TSSZPOZT9:C!" NO/WNIHO JNOZ JOVUL GLI “OD (NSVIX) SNXGTd :0/8 8OTO/‘V'N “WSN ANVG ISH “VIA LIGSYD SdIHD TZOZ/TT/80
668PEL YIAINNN A! LISOdad TZ0Z/0T/80
"ddOD SNXAIG:AWYN O02 DIO 1202/60/80
SW JNAG3IaLIAVN OD ONO 1707/60/80
668bE4 HABWINN A! LISOdid 1702/60/80
668VEZ HABIINN A! LISOddd 1202/90/80

@q SUNOIY SIGD:JWYN OD DMO 1Z02/S0/80
G68PEL HASINN OI LiSOd3q TZ0z/s0/80

10 NOLLYYOdYOD AFILOWLIIIA=4NEN '44Y TSSZ7pOZT9:G)" NO/AYNIHD INOZ JOVUL G.L1 “OD (NAINVIX) SMXGId 0/9 8OTO/"V'N “VSN YNVE IESH ‘VIA LIGSHD SdIHD Tz0z/70/80
SCLONI EDBOLZ:G39 OZSEEGECOOCOTTE-HIDVHL XID'D9S LWd ddOD'HDS30 AWLNIOD = ‘3LV0 S30 LirpveTsezal S1uO “dYOD SNX3I1A:IWYN OD OINO TZ202/€0/80
NI €080T2:033 PESEESEZOOOOTZO:HIDVH! XL9‘DIS SLNIWAVd:HOSIC AULNI OD Z08OTZ:31 VO DSAG ZEORETZOSE:A| DIO §=— "8 ASNA4I WAVEINYN OD O1YO 1Z0¢/E0/80
668vEL HASWINN GI LISOdaG 1202/€0/80
6hyTODOIUD:-AWYN OD DINO 1202/20/80
NVIWSAUd:SINYN OD SIMO 1202/20/80
668PEL HZBWINN Al LISOdda 1202/20/80

SALVO 2940 LebPrPeT6EZ:dl SO
721V0 3830 SEPESSOEDB-dI DINO
‘ALVO ISAC S8EEVETSCT'AI SIUO

ZSQNONI TESOTZ-A3d TZSSTGSZOODOTTE:#IOVYL = XLD09S LINd d¥OD-YISAd AYLN3 OD
Ni TESOTZ:043 SESITESZOCOOTIT:HIDVUL GID-DASLNINAd ddOD"YDSIAG AYLNA OD
‘QlQNI O£8OTZ:0aI SS7TZESZOOOOETT:#39VUL = 99'33S Avd AQVYLHOSIC AULNA OD

‘ALVG 3S30 LeprPET6Ec-al DINO
*ALV0 ISAC SREEVBTSCT:dl DINO

ZOLONI €@80T2°0I9 SSEEOZZOOOOTTEHIIVYL X19:34S LINd dHOD-¥9S30 AYLNA OD
‘GI GNI EZBOTZ:GAI ESEEEOZZOOOOTTT:#ZIVUL I3:33S AVd JGVUL-HISIC AYULNA OD

| 2ZTSOTZ:039 OTOTOZEGEDPITZE:#IIVUL GID‘DISLWd YOONIA'HISIC AHINI OD = :aLV0 ISAO S802ZvOLZp-Al SHO
NI ZT8OTZ:039 TTSTOZEZOOOOTZO-H#3DVUL XL9:D9S SLNAWAVd:49S30 AYLNA O03 STROTZ:31L V0 ISAC ZEDBETZOS6E-0) DINO

‘ALVO ISI0 LeyyveTGEz dl DIWO
*ALVd D540 SREEPBTSCT-O! DINO
“SALVO 9540 98027p0LZF dl SIO

SQ] QNI 9STROTZ:09d COOVOTEZOGOOTITHADVYL XLD:99S LINd dy¥O3:d3S4d AULNA OD
‘GIGNE STBOTZ:'9I SGGEOTEZOOOOTTT:#39VUL G99:39S AVd JOVYL:HISIC ABLNI O03
| STSOTZ-GIS BEGECTEGEOPTTZE-#IOVEL O3ID‘DASLINd YOGNIA‘YDSI0 AYLNA OD

‘ULV DS3AG LepyyeTeee: dl SHO
*‘A1V0 9540 SBEEPBESZT-d] SMO

=Q1GNI 6080TZ:034 TEPREBEZOCDOTTT:#IDVUL X1LD:93S LINd d¥OD-HIS40 AWLNd 09
‘GI QN!I GOROTZ:G44 6CPSERECOOOOTTT-HIOVUL GID:DIS AVd JOVUL-YISAG ANLNA OF

WGN! SO8O0TZ:G33 ZETZT9STOOOOTEO:#30VHL 9 GOO-DSSSLNWAd I039°83S3d AYLNI OD = -ALW0 3S30 O89Z78S0PrST-GI O1IYO

3:0] GNI ZOBROTZ'034 SEGSRBPGOCONZZO'#IDVUL GD3°3IS AWVd dYODYISIC AMLNAOD = -J. LV. 9830 SPESOETRET‘ A! SIO
|GNI Z080TZ:034 SE688SPZCO0OTZO#IDVUL X1D°DFS SINFIWAWd:49S30 AULNA OD Z0B0TZ‘ALVd ISI S66L00000T:dl SIKO

AIdg34y>
41g343
LIdadD
al1sd
dlisq
diisa
410349
ditsa
1tg3u3
LIGaeD
dl1sd
ALIdayD
diisa
dnsa
4I1G3YD
LIG3uD
di1sa
IGIaD
LIGAYD
4IG34D
dnsa
LId3e3
€isa
LIdaY¥3>
disq
LIday>
L1d3ayD
dso
dnsa
Lldau5
dl1sa
4Alday¥>
LIday¥>
i11GauD
di1sa
Ltd3au>
LIGaYD
diisa

uondussaqg ajegSunsog sj!eyaq

c ty
“EP? ?
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 ee Page 2 of 35
ae eae y ob,

Aes

Details Posting Date Description Amount Type

DEBIT 08/02/2021 SERVICE CHARGES FOR THE MONTH OF JULY -206.95 FEE_TRANSACTION
DEBIT 08/03/2021 Online ACH Payment 5297730975 To Buehler (_###8378) -403.75 ACH_PAYMENT
DEBIT 08/03/2021 Online ACH Payment 5297732544 To Insulectro (_##HHHHI6581) 1,752.00 ACH_PAYMENT
DEBIT 08/03/2021 Online ACH Payment 5297738875 To MacDermid (_#####3943) -718.88 ACH_PAYMENT
CHECK 08/03/2021 CHECK 4514 -1,475.00 CHECK_PAID
DEBIT 08/03/2021 Online ACH Payment 5297758116 To IEC (_#H#HHHIH#5006) -2,901.41 ACH_PAYMENT
DEBIT 08/03/2021 Online ACH Payment 5297758306 To Insulectro (_##HHHHI6581) ~349.80 ACH_PAYMENT

ond ZOrzewted3

CHECK 08/03/2021 CHECK 4584 -911.44 CHECK_PAID
CHECK 08/03/2021 CHECK 4542 ~100.00 CHECK_PAID
CHECK 08/03/2021 CHECK 4563 -771.63 CHECK_PAID
DEBIT 08/04/2021 ORIG CO NAME:U. P. S. ORIG 1D:2193070436 DESC DATE; COENTRYDE  -1,788.77 ACH_DEBIT
DEBIT 08/04/2021 Online ACH Payment 5297943281 To Insulectro (_#H##HHHH6581) -861.52 ACH_PAYMENT
CHECK 08/04/2021 CHECK 4574 -3,500.00 CHECK_PAID
CHECK 08/04/2021 CHECK 4557 -912.11 CHECK_PAID
CHECK 08/04/2021 CHECK 4569 -409,.15 CHECK_PAID
CHECK 08/05/2021 CHECK 4572 -18,613.00 CHECK_PAID
DEBIT 08/05/2021 Online ACH Payment 5298097974 To Technic (_##HHHB434) -972.03 ACH_PAYMENT
CHECK 08/05/2021 CHECK 4559 -2,894.75 CHECK_PAID
CHECK 08/05/2021 CHECK 4555 -942.04 CHECK_PAID
CHECK 08/05/2021 CHECK 4564 -447.55 CHECK_PAID
CHECK 08/05/2021 CHECK 4558 -629.72 CHECK_PAID
CHECK 08/05/2021 CHECK 4556 -548.10 CHECK_PAID
CHECK 08/05/2021 CHECK 4560 -424.50 CHECK_PAID
CHECK 08/05/2021 CHECK 4561 -276.70 CHECK_PAID
DEBIT 08/06/2021 ORIG CO NAME:DPT OF STATEDDTC = ORIG 1D:1900000128 DESC DATE:210805 € = -2,250.00 ACH_DEBIT
DEBIT 08/06/2021 Oniine ACH Payment 5298273704 To Insulectro (_HHHHH6581) -332.70 ACH_PAYMENT
CHECK 08/06/2021 CHECK 4567 -233.29 CHECK_PAID
DEBIT 08/06/2021 Online ACH Payment 5298279792 To IEC (_####HHI5006) -6,615.78 ACH_PAYMENT
CHECK 08/06/2021 CHECK 4590 -12,128.02 CHECK_PAID
CHECK 08/06/2021 CHECK 4565 ~10,662.55 CHECK_PAID
CHECK 08/06/2021 CHECK 4579 -419.25 CHECK_PAID
CHECK 08/06/2021 CHECK 4577 -198.64 CHECK_PAID
CHECK 08/06/2021 CHECK 4578 -84.00 CHECK_PAID
CHECK 08/09/2021 CHECK 4583 -394.82 CHECK_PAID
CHECK 08/09/2021 CHECK 4582 -78.59 CHECK_PAID
DEBIT 08/09/2021 Online ACH Payment 5298458347 To Insulectro (_+#HHH6581) -1,534.50 ACH_PAYMENT
CHECK 08/09/2021 CHECK 4566 -126.21 CHECK_PAID
CHECK 08/09/2021 CHECK 4573 -119.19 CHECK_PAID
CHECK 08/09/2021 CHECK 4589 -104,000.00 CHECK_PAID
CHECK 08/09/2021 CHECK 4587 -1,073.89 CHECK_PAID
CHECK 08/09/2021 CHECK 4562 -785.35 CHECK_PAID
CHECK 08/09/2021 CHECK 4580 -500,00 CHECK_PAID
CHECK 08/10/2021 CHECK 4568 -171.18 CHECK_PAID

DEBIT 08/10/2021 Online ACH Payment 5298590470 To Sentry Alternative (_#H4HHHOO06)
DEBIT 08/10/2021 Online ACH Payment 5298591465 To Insulectro (_#HHHHH6581) -4,154.76 ACH_PAYMENT
DEBIT 08/10/2021 Online ACH Payment 5298604421 To Micronutrients (_f#HHHH8996) -850.85 ACH PAYMENT
DEBIT 08/10/2021 ONLINE DOMESTIC WIRE TRANSFER A/C: PAYCOM PAYROLL, LLC AS AGENT FOR O! -108,245.58 WIRE_OUTGOING
DEBIT 08/10/2021 Online ACH Payment 5298658462 To MacDermid (_##H##3943) -1,405.97 ACH_PAYMENT
DEBIT 08/10/2021 Online ACH Payment 5298659418 To MacDermid (_####3943) -1,202.94 ACH_PAYMENT
CHECK 08/11/2021 CHECK 4591 -872.00 CHECK_PAID
CHECK 08/11/2021 CHECK 4586 -170.00 CHECK_PAID
DEBIT 08/11/2021 ORIG CO NAME:U. P. S. ORIG 1D:2193070436 DESC DATE: COENTRY DE — -2,393.00 ACH_DEBIT
DEBIT 08/11/2021 Online ACH Payment 5298742992 To Insulectro (_#HHHHIG581) -335.20 ACH_PAYMENT
DEBIT 08/11/2021 Online ACH Payment 5298764815 To Orbotech (_HH##HHt1149) 35,750.00 ACH_PAYMENT

-257.50 ACH_PAYMENT

CHECK 08/12/2021 CHECK 4611 -284.00 CHECK_PAID
CHECK 08/12/2021 CHECK 4610 -1,161.92 CHECK_PAID
CHECK 08/12/2021 CHECK 4594 -1,071.25 CHECK_PAID
DEBIT 08/13/2021 ORIG CO NAME: Sentry Life Ins ORIG ID:SENTRYINSS DESC DATE:081221 COEN = -5,467.82 ACH_DEBIT
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 3 of 35

DEBIT

CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
DEBIT

DEBIT

DEBIT

CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
DEBIT

DEBIT

CHECK
CHECK
CHECK
DEBIT

CHECK
CHECK
CHECK
CHECK
DEBIT

CHECK
CHECK
CHECK
CHECK
CHECK
DEBIT

DEBIT

DEBIT

DEBIT

DEBIT

DEBIT

CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
DEBIT

CHECK
DEBIT

CHECK
CHECK
CHECK
DEBIT

CHECK
CHECK
CHECK
CHECK
CHECK

08/13/2021 ORIG CO NAME:DENTAL SELECT IT ORIG 1D:1870482115 DESC DATE:210813 CC
08/13/2021 CHECK 4595

08/13/2021 CHECK 4616

08/13/2021 CHECK 4604

08/13/2021 CHECK 4600

08/13/2021 CHECK 4596

08/16/2021 CHECK 4609

08/16/2021 Online ACH Payment 5299286042 To Ascensus (_/HHHHHI2764)
08/16/2021 Online ACH Payment 5299286136 To MacDermid (_##H##3943)
08/16/2021 Online ACH Payment 5299286256 To Uyemura (_##HHHHI6308)
08/16/2021 CHECK 45938

08/16/2021 CHECK 4575

08/16/2021 CHECK 4599

08/16/2021 CHECK 4606

08/17/2021 CHECK 4605

08/17/2021 CHECK 4613

08/17/2021 Online ACH Payment 5299444689 To Insulectro (_HHHHHHI6581)
08/17/2021 Online ACH Payment 5299456206 To Uyemura (_####HHI6308)
08/17/2621 CHECK 4603

08/17/2021 CHECK 4631

08/17/2021 CHECK 4615

08/17/2021 ONLINE INTERNATIONAL WIRE TRANSFER A/C: FOREIGN CUR BUS ACCT BK 1 COLL
08/17/2021 CHECK 4602
08/17/2021 CHECK 4620
08/18/2021 CHECK 4619
08/18/2021 CHECK 4614
08/18/2021 ORIG CO NAME:U. P. 5.
08/18/2021 CHECK 4592
08/18/2021 CHECK 4588
08/18/2021 CHECK 4612
08/18/2021 CHECK 4618
08/19/2021 CHECK 4635
08/19/2021 Online ACH Payment 5299782487 To Hydrite (_##HHHHS743)
08/20/2021 Online ACH Payment 5299926858 To Insulectro (_tHHHHH6581)
08/20/2021 Online ACH Payment 5299953938 To AGC Nelco America (_#HHH#HI4461)
08/20/2021 Online ACH Payment 5299954056 To IEC (_#HHHHHS006)

08/20/2021 Online ACH Payment 5299954188 To Insulectro (_#H#HHHI6581)
08/20/2021 Online ACH Payment 5299961961 To IEC (_+##HHHISO06)

08/20/2021 CHECK 4640

08/20/2021 CHECK 4621

08/20/2021 CHECK 4585 08/20

08/20/2021 CHECK 4607

08/20/2021 CHECK 4625

08/20/2021 CHECK 4597

08/20/2021 CHECK 4623

08/23/2021 CHECK 4626

08/23/2021 CHECK 4633

08/23/2021 Online ACH Payment 5300059011 To MacDermid (_#####3943)
08/23/2021 CHECK 4576

08/23/2021 ONLINE INTERNATIONAL WIRE TRANSFER VIA: BANK OF AMERICA, N.A./0959 A/C:
08/23/2021 CHECK 4629

08/23/2021 CHECK 4641

08/23/2021 CHECK 4617

08/23/2021 Online ACH Payment 5300126919 To Insulectro (_#H#HHHHIE5381)
08/23/2021 CHECK 4634

08/23/2021 CHECK 4628

08/23/2021 CHECK 4636

08/24/2021 CHECK 4630

08/24/2021 CHECK 4638

ORIG 1D:2193070436 DESC DATE:

CO ENTRY DE

“Zof 3

-4,709.03 ACH_DEBIT
-565.31 CHECK PAID
-1,966.82 CHECK_PAID
-2,036.00 CHECK_PAID
-198.64 CHECK_PAID
-178,32 CHECK_PAID
-1,002.43 CHECK_PAID
-2,108.00 ACH_PAYMENT
-4,270.24 ACH_PAYMENT
-1,855.00 ACH_PAYMENT
-565.60 CHECK_PAID
-564.52 CHECK_PAID
-1,422.78 CHECK_PAID
-122.33 CHECK_PAID
-240.83 CHECK_PAID
-4,274.30 CHECK_PAID
~6,652.00 ACH_PAYMENT
-3,041.00 ACH_PAYMENT
-1,250.98 CHECK_PAID

-11,114.01 CHECK_PAID

-1,032.73 CHECK_PAID
-1,182.73 WIRE_OUTGOING
~4,823.58 CHECK_PAID

-119.70 CHECK_PAID
-873.96 CHECK_PAID
-580.00 CHECK_PAID
-2,072.51 ACH_DEBIT
-1,010.17 CHECK_PAID
-301.37 CHECK_PAID
-184.33 CHECK_PAID
~102,00 CHECK_PAID
“1,135.25 CHECK_PAID
-6,297,84 ACH_PAYMENT
-3,547.80 ACH_PAYMENT
-1,046.00 ACH_PAYMENT
-2,932.65 ACH_PAYMENT

-15,835.00 ACH_PAYMENT

-8,237.67 ACH_PAYMENT
-41.28 CHECK_PAID
-1,576.14 CHECK_PAID
-860.00 CHECK_PAID
-183.30 CHECK_PAID
-313.75 CHECK_PAID
-948.00 CHECK_PAID
-86.75 CHECK_PAID
-71.56 CHECK_PAID
-717.85 CHECK_PAID

-1,902.41 ACH_PAYMENT
-110.00 CHECK_PAID

-1,960.00 WIRE_OUTGOING

1,687.50 CHECK_PAID
-6,296.37 CHECK_PAID
-52.00 CHECK_PAID
-3,695.00 ACH_PAYMENT
-522.88 CHECK_PAID
-1,530.69 CHECK_PAID
-215.85 CHECK _PAID
-35.00 CHECK_PAID
~1,160.00 CHECK_PAID
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 4 of 35
Bok

CHECK
DEBIT
DEBIT
DEBIT
DEBIT
DEBIT
DEBIT
DEBIT
CHECK
CHECK
DEBIT
CHECK
DEBIT
DEBIT
CHECK
CHECK
CHECK
DEBIT
DEBIT
CHECK
CHECK
DEBIT
DEBIT
DEBIT
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
DEBIT
DEBIT
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
CHECK
DEBIT
DEBIT
CHECK
DEBIT
DEBIT
DEBIT
CHECK
DEBIT
CHECK

08/24/2021 CHECK 4632
08/24/2021 Online ACH Payment 5300202578 To Insulectro (_##t####6581)

08/24/2021 ONLINE DOMESTIC WIRE TRANSFER VIA: COMERICA DALLAS/111000753 A/C: SVTF

08/24/2021 Online ACH Payment 5300206421 To Taiyo (_#iH#HHHH1509)
08/24/2021 Online ACH Payment 5300210740 To Buehler (_####8378)

08/24/2021 ONLINE DOMESTIC WIRE TRANSFER A/C: PAYCOM PAYROLL, LLC AS AGENT FOR O!

08/24/2021 Online ACH Payment 5300214916 To Insulectro (_##t#HHI6G581)
08/24/2021 Online ACH Payment 5300226936 To JEC (_###HHHISO06)
08/24/2021 CHECK 4624
08/24/2021 CHECK 4593
08/25/2021 ORIG CO NAME:U, P. S.
08/25/2021 CHECK 4665
08/25/2021 Online ACH Payment 5300391768 To MacDermid (_#HHHI3943)
08/25/2021 Online ACH Payment 5300416443 To Hydrite (_fH##HHIS743)
08/25/2021 CHECK 4637

08/25/2021 CHECK 4639

08/26/2023 CHECK 4643

08/26/2021 Online ACH Payment 5300519054 To Hydrite (_iHHHHIS743)
08/26/2021 Online ACH Payment 5300519245 To Insulectro (_/H#HHHHI6581)
08/26/2021 CHECK 4627

08/26/2021 CHECK 4642

08/27/2021 ORIG CO NAME:Sentry Life Ins ORIG ID:SENTRYINSS DESC DATE:082621 CO EN

08/27/2021 Online ACH Payment 5300717308 To IEC (_#HHHEHHISO06)

08/27/2021 ONLINE DOMESTIC WIRE TRANSFER VIA; HSBC USA/021001088 A/C: TECHNIC INC

08/27/2021 CHECK 4662

08/27/2021 CHECK 4667

08/27/2021 CHECK 4664

08/27/2021 CHECK 4669

08/27/2021 CHECK 4651

08/27/2021 CHECK 4652

08/30/2021 CHECK 4645

08/30/2021 CHECK 4660

08/30/2021 CHECK 4671

08/30/2021 Online ACH Payment 5300907656 To Insulectro (_#HHHHHG581)
08/30/2021 Online ACH Payment 5300907900 To MacDermid (_#HHHI3943)
08/30/2021 CHECK 4650

08/30/2021 CHECK 4666

08/30/2021 CHECK 4657

08/30/2022 CHECK 4668

08/30/2021 CHECK 4649

08/31/2021 CHECK 4654

08/31/2021 CHECK 4644

08/31/2021 CHECK 4659

08/31/2021 CHECK 4647

08/31/2021 Online ACH Payment 5301062529 To Uyemura (_#H#H##HH6308)
08/31/2021 Online ACH Payment 5301072242 To Technic (_#HHHH8434)
08/31/2021 CHECK 4670

08/31/2021 Online ACH Payment 5301102973 To Taiyo (_##HHHHI1509)

08/31/2021 Online ACH Payment 5301113795 To Insulectro (_###HHHt6581)

08/31/2021 Online ACH Payment 5301118791 To Hydrite (_#HHHHIS 743)
08/31/2021 CHECK 4663

08/31/2021 Online ACH Payment 5301133379 To Buehler (_###8378)
08/31/2021 CHECK 4661

ORIG 1D:2193070436 DESC DATE:

~1,011.75 CHECK_PAID
~4,929.00 ACH_PAYMENT

-28,304.92 WIRE_OUTGOING

-1,377.50 ACH_PAYMENT
-570.00 ACH_PAYMENT

-97,024.48 WIRE_OUTGOING

-4,844.64 ACH_PAYMENT
-2,154.51 ACH_PAYMENT
-566.22 CHECK _PAID
-941.40 CHECK PAID

-1,763.92 ACH_DEBIT
-5,978.70 CHECK_PAID
-3,579.85 ACH_PAYMENT
-1,032.00 ACH_PAYMENT
-1,500.00 CHECK_PAID
-5,498.99 CHECK_PAID
-292.00 CHECK_PAID
-175.05 ACH_PAYMENT
-577.44 ACH_PAYMENT
-363.00 CHECK_PAID
-68.08 CHECK_PAID
-5,342.19 ACH_DEBIT

-12,994.18 ACH_PAYMENT

-9,825.25 WIRE_OUTGOING
-1,488.76 CHECK_PAID
-2,452.07 CHECK_PAID
-893.45 CHECK_PAID
-722.40 CHECK_PAID
-266.98 CHECK_PAID
-198.64 CHECK_PAID
-386.01 CHECK PAID
-10,818.99 CHECK_PAID
~4,342.28 CHECK_PA!D
-291.60 ACH_PAYMENT
-974.85 ACH_PAYMENT
-642.85 CHECK_PAID
-502.85 CHECK_PAID
-187.73 CHECK_PAID
-1,592.00 CHECK_PAID
-160.00 CHECK_PAID
-1,155.00 CHECK _PAID
-9,305.70 CHECK PAID
-840.00 CHECK_PAID
-156.56 CHECK_PAID
-6,337.00 ACH_PAYMENT
-551.11 ACH_PAYMENT
-3,976.23 CHECK_PAID
-2,816.00 ACH_ PAYMENT
-4,132.00 ACH_PAYMENT
-879.00 ACH_PAYMENT
-5,775.00 CHECK_PAID
-1,188.00 ACH_PAYMENT
-232.63 CHECK_PAID

-722,542.07
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 5 of 35

Electrotek Corporation D: SPOON
FO367E Page: 1
Balance Sheet 09/14/2021 4:15:05 PM

As of August, 2021
Current Year
Current Month

 

Assets
Current Assets
Cash and Cash Equivalents

 

 

 

 

Petty Cash 400.00
Cash - Chase Bank 1,692, 318.62
1,692, 718.62
Accounts Receivable
Accounts Receivable 776,252.26
Allowance For Doubtful Account 60,000.00)
716,252.26
Other Receivables
Scrap Receivable 17,500.00
P/R Clearing-Child Support 502.85
P/R Clearing-Garnishments 944,63
P/R-Temporary Holding Acct (6,725.95)
P/R Clearing-AFLAC-LIfe 47.40
P/R Clearing-AFLAC-Heal th (815.33)
P/R Clearing-Colonial Life 3,442,312
14,895.91
Finished Goods/WIP Inventory
Finished Goods - PP 75,511.00
Work-In-Process Inventory 514,719.00
Finished Goods Over Run Value 251,265.00
841,495.00
Inventory
Multilayer Inventory 627,017.63
Laminate Inventory 76,136.20
Photo Tooling Inventory 3,336.76
Dri11 Room BU/E Inventory 27,226.46
Print Room Inventory 16,969.74
Plating Room Inventory 37,728.38
Screening Room Inventory 15,698.59
Routing Room Inventory 5,062.27
Plating Rm Inv-H&S Gotd&Nickl 294,624.55
Plating Room Inv-Copper 45,761.04
Plating Inv- ENIG 34,384.00
Plating Room - Inv Silver 4,980.24
Plating Inv-Etching (SES&DES) 10,153.10
Plating Inv-HAL 8,016.74
Plating Inv-0SP 853.00
Plating Inv-Oxide 6,010.77
Plating Inv - PTH 19,192.32
Flex Material Inventory 31,448.14

 

1,264,599,93

 

Fotal: Current Assets 4,529, 961.72
Other Assets
Prepaid Expenses

 

 

Prepaid and Deposits 244,971.27

244,971.27

Land and Suilding
Land 186 , 000,00
Building 3,238,412.88
Land Improvements 21,227.00
Accum Deprec - Building (1, 520,400.76)
C Copyright © 1988 - 2021 Aptean Paradigm® Version 4.0

 

 
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 6 of 35

Current Year
Current Month

 

M&E/F&F
Machinery & Equipment
Furniture & Fixtures
Accum Deprec - M&E
Accum Deprec ~ F&F

1,925,239.12

10,113, 288.14
663,091.79
(9,289, 666.59)
(663,091.79)

 

Total: Other Assets

823,621.55

2,993, 831.94

 

 

 

Total: Assets 7,523,793.66
Liabilities
Current Liabilities
Accounts Payable

Accounts Payable 2,894, 003.65
Accrued Accounts Payable 237, 451,63
Credit Card Accrued Payable 25,561.73
Account Payable ~ Checks Cut 1,947.80
Electro Plate 827,252.91

 

Accrued Expenses - Other
Accrued Wages
Accrued Holiday Pay
Accrued Real Estate Taxes
Accrued Legal & Audit Fees
Reserve Tariff Reimburement
Accrued FICA
Accrued Vacation Pay
Accrued Interest - Shareholder

3,986, 217.72

69,795.38
52,586.93
34,489.80
37,340.17
100,093.18
5,339.35
131,612.19
1,194, 167.00

 

Current Portion of LT Debt

1,625, 424.00

 

 

 

 

 

Note Payable Insulectro 338, 840.68

338,840.68

Total: Current Ltabilities 5,950, 482.40
Long-Term Liabilities

Long Term Debt

Texas Champion Bank - PPP #2 1,188 ,252.00

Shareholder Loan - Chase 300.00

Shareholder Note #1 1,100,000.00

Shareholder Note #2 5,400, 000.00

7,688 , 552.00

Jotal: Long-Term Liabilities 7,688, 552.00

 

 

Total: Liabilities

13, 639,034.40

 

Shareholders Equity
Shareholders Equity
Common Stock
Common Stock - Class A

33,872.31

 

Additional Pafd In Capital

Clinnet 7
.

«Copyright © 1988 - 2021 Aptean

33,872.31

Electrotek Corporation

Balance Sheet

As of August,2021

(ID: SPOON
F0367E Page: 2
09/14/2021 4:15:05 PM

Paradigm® Version 4.0

 
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 7 of 35

Paid-In-Capital

Current Year
Current Month

 

 

3,674, 866.90
3,674, 866.90

Retained Earnings-Current Year
269,907.90

Retained Earnings-Prior Year
Retained Earnings

 

(5,297,051. 84)

 

Tax Distributions
Tax Dividend Distributions

(5, 297,052.84)

(4,796 , 836.01)

 

(4,798, 836.01)

 

 

 

Total: Shareholders Equity (6, 115,240.74)
Total: Liabilities
Shareholders Equity 7,523,793.66

 

‘mx’ Copyright © 1988 - 2021 Aptean

Electrotek Corporation

Balance Sheet

As of August,2021

(D: SPOON
F0367E Page: 3
09/14/2021 4:15:05 PM

Paradigm® Version 4.0
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 8 of 35

Electrotek Corporation ID: SPOON
FO367F Page: 1
income Statement 09/14/2021 4:14:50 PM

As Of August, 2021

Current Year
Current Month

 

Total Production
Multilayer Production

MLB - Sales 451,060.44
MLB - Tooling 300.00
MLB - Returns & Allowances (17 904.84)
MLB - WIP Variance 84,828.67
518,284.27
Double Sided Production
DS - Sales 113,508.56
DS - Tooling 725.00
DS - Testing 150.00
DS - WIP Variation 42,414.33
156,797.89
675,082.16
Cost of Goods Seld
Direct Labor
Direct Labor 76,117.22
76,117.22
Outside Labor
O/L - Plating 200.00
0/L - Die Blanking 893.45
Outside Service - Engineering 110.00
Outside Service - Inspection 540.00
O/L - Tensil Strength-Elong. 1,000.00
2,743.45
Material
Film Purchases 1,906.72
Multilayer Purchases 44,112.81
Laminate Purchases 7,922.56
Flex Material Purchases 7.38
BU/E Purchases - Dril} Room 5,532.44
Drill Bit Purchases 2,490.00
Drill] Blt Resharpening 873.96
Dry Film Purchases 6,005.79
Plating ~ Hard & Soft Gold 34,892.90
Plating - Copper 11,068.65
Plating - ENIG 5,366.00
Plating - Mise. (Reclaim, etc) 7,675.68
Plating - Inversion Silver 1,925.20
Plating - Etching SES & DES 1,930.85
Plating - HAL 2,300.00
Plating - Oxide 1,614.43
Plating - PTH 5,862.27
Screening Ink Purchases 5,351.75
BU/E Purchases - Routing Room 377.20
Router Bit Purchases 3,262.00
150,478.59
Indirect Labor
Production Support & Suprvsn 37,263.29
Materials Management 6,316.20
Engineering 14,636.25
Maintenance 22,843.42
Fringe Benefits 20,703.99
101,763.15

Production Supplies

 

Copyright © 1988 - 2021 Aptean Paradigm® Version 4.0

 
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 9 of 35

Electrotek Corporation ID: SPOON
F0367F Page: 2
income Statement 09/14/2021 4:14:50 PM

As OF August,2622

Current Year
Current Month

 

Photo Supplies 5,113.69
Multilayer Supplies 1,631.90
Print Room Supplies 808.53
Plating Room Supplies 5,755.37
Screening Room Supplies 2,629.08
PISM Room Supplies 928.40
Routing Room Supplies 637.20
Shipping Supplies 1,934.15
Quality A/C Supplies 3,034.76
Electrical Test Supplies 1,620.00
Waste Treatment Supplies 3,044.46
Wet Lab Supplies 4,268.67
Other Production Supplies 5,205.92
36,612.13

Production Equipment
Screening Room Equipment 221.95
221.95

Other Production Expenses

Overtime Premium 921,59
Fringe - Direct Labor 33,645.34
Health & Safety 2,601.08
Travel 99.72
Meals & Entertainment 224,53
Uniforms - Cintas 1,128.50
Licenses & Fees 1,011.75
Expedited Material Expense 872.57
LDI Maintenance Agreemnt 12,000.00
CimNet Software Maint Contract 2,719.98
Genisis Maintenance Contract 1,255.50
Freight-In 10,559.34
Freight In - China 1,071.24
Freight-Petroteum Surcharge 387.18
Freight-Hazardous Fee 182.63
Freight-Handling Charge 61.60
Freight-Out 2,970.85
0/C Cal libration 3,425.50
Celtic OML-3691A01 Lease 2,230.00
Celtic CML-3691A02 lease 2,578.00
Celtic CML-3691A03 lease 2,959.00
Tetra Financial Group lease 18,483.56
Celtic CML-3691A04 Lease 6, 899.00
Alliance Lease 8,462.10
116,650.55

Repairs & Maintenance
Air Compressors 2,589.60
HVAC System South Plant 4,133,52
HVAC System North Plant 405.00
20 Ton Chiller 26,30
Other Building R&M 116.02
Plotter 294.10
Processor 1,722.82
Pill CobraBond Oxide Line 952 227.22
689 Dril} (S/N 9016) 5,125.56
Mark VI £6616 2,200.00
25 HP Dust Collector 279.70
VCM Developer 81.06
Atotech Developer 320.02
Cut Sheet Laminator (17.64)
Viafill/Planerizer/Rinsedry 56.48

 

Copyright © 1988 - 2021 Aptean Paradigrn® Version 4.0

 
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 10 of 35

Current Year
Current Month

 

 

PTH Plating Line 930.00
M.E,. Baker Copper Line 895.02
Chemcut Ory Film Stripper 219.77
Etch/Tin Strip tine (ME Baker) 4,156.32
ENIG Line 1,053.80
Direct Metalization 796.63
Other Plating Room R&M 556.02
Unton Carbide Photocure System 189.00
Pumice Scrubber 497.40
Routing Machine Parts 544.76
Fab Dust Collector 43.20
Fab Arco Wand Dust Coltector 54.00
Other Routing Room R&M 142,71
Culligan RO/DI System 1,850.95
29,489.34
Other Maintenance Expense
Tools 379.46
Supplies 257.47
Electrical Supplies 65.49
Janiterial Supplies 1,930.35
Trash Disposal 1,002.43
Grounds Upkeep 832.50
Housekeeping 3,500.00
Other Maintenance Expense 468.29
8,435.99
Environment & Waste
Waste Recovery 10,000.00
10,000.00
Utilities
Electric 44,999.01
Gas 1,688.62
Water 8,786.41
Sewer 6,377.41
61,851.45
Building Expense
Real Estate Tax 4,489.80
4,489.80
Depreciation
Depreciation 40,408.16
40,408.16
639,261.78
Gross Profit 35,820.38
Operating Expenses
Sales Expenses
Selling Salaries 5,259.64
Fringe Benefits 3,383.14
8,642.78
G&A Salaries and Fringe
Administrative Sataries 17,038.43
Accounting Salaries 16,255.43
MIS Salaries 8,511.03
QA Salaries 8,797.58

 

Copyright © 1988 - 2021 Aptean

Electrotek Corporation

income Statement

As OF August, 2021

ID: SPOON
F0367F Page: 3
09/14/2021 4:14:50 PM

Paradigm® Version 4.0

 
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 11 of 35

Electrotek Corporation ID: SPOON
FO367F Page: 4
Income Statement 09/14/2021 4:14:50 PM

As Of August, 2021

Current Year
Current Month

Fringe Benefits 10,782.83

 

1,385.30
Fringe
Vacation 15,000.00
Holiday Pay 11,314.29
FICA - Employer 16,443.78
UC - Federal 4.62
uc - State 272.34
Life AD&D 64.95
LTD Premiums 652.90
Cost of Health Insurance 28, 304.92
Cost of Dental Insurance 3,443.23
Insurance Fees From Employees (11,166.54)
Worker's Compensation 3,425.61
402k Company Match 755.20
Fringe Benefit Offset (68, 515.30)
(.00)
Office Supplies
Copler Lease 1,185.75
Copier Supplies 177.94
Telephone Expense ~ G&A 958.27
Stationary & Envelopes 297.39
Postage 100.00
Other Office Supplies 139,53
2,858.88
MIS Expenses
MIS Software 9,275.75
MIS Hardware 2,729.90
MIS Repairs & Maintenance 10,254.96
22,260.61
Human Resources Expenses
Payroll - ADP 1,256.36
Recruitment Advertising 100.00
Drug Testing 123.00
Subscriptions 15.87
1,495.23
Administrative Costs
Audit & Tax Service 9,007.65
Sales Discounts 132.50
Legal Fees 3,232.65
Consulting 500.00
Business Insurance 11,000.00
Sales Tax 1,752.78
Monthly Bank Fees 206.95
Other Administrative Costs 6,053.29
Other G&A Expense 2,250.00
34,135.82
130,778.62
Operating Income (94,958.24)

Other Income/ Expenses
Interest Expense
Interest Exp - Shareholder (65,125.00)

Cunmes }

mus Copyright © 1988 - 2021 Aptean Paradigm® Version 4.0

 

 
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 12 of 35

Current Year
Current Month

 

 

(65,125.00)

(65,125.00)

Net Income Before Tax (160,083.24)
Net Income (160,083.24)

 

Sirner y F
. wine’ Copyright © 1988 - 2021 Aptean

Electrotek Corporation

income Statement

As Of August, 2021

ID: SPOON
FO367F Page: 5
09/14/2021 4:14:50 PM

Paradign® Version 4.0
00 Page 13 of 35

55:
A |e

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

(IC

Gan c

97 2S2'9LL
02°S0T'y
ZV ChE e-
92°2T9'T-
27 '84S‘S9T
££699'%
00°009'rz
ST'S8E‘2E
00°960'¢
OS'GE6'TH-
oo’eTs’Z
OS ZEST
80°GEZ’ST
66 E86'r-
OLC2Z'T-
oo'ezZ'9
OS ERL'Z8T
oo°a9s‘2
O8'v76'6
9S°E€0'S
OO OrE’SE
62°080'82
006
83°60¢8
07’ £68'T
£6°998'S7T-
oo'sse’s
¥0°€0S‘6
00°£€0'S
00°099°¢
Ss'pso'?
Os PEee’s
oo0sZ'£
CvIL
O8'8ZZ'T
pS OET'9
OL eve's
00°SS0'S
€0°9L8'8T
SE'TH8'E
Sv ev7'09Z
SLEEv'ST
TWLOL

6r'ST VOT
0

2T2re’e-
0
O@'T60‘v6-
0

0
ST'SBE‘CE

QqQoeqeeoqo 00

66°E86'b-
OL'0¢7'T-

ooooo0c0o 0200

9¢°76c'T9-
0
ba'sT9'c-
0

0

0

OS VEE’?

ooo oo 000

Sb’ev2‘09z
0
(s}Aeq
06 <

60°SZT‘09-

ooooacoancconsa

09"€66'T-

ooooooc0a eo 0 a

o'Tz9'z9-
0

0

00°SsEs'T

Q

So'Ps9'z

ooonoono0o0 08

(s)Aea
06-T9

JINVIVE 00°0 8 Y3A0

ZTSOET TI?
0
0
0
78° 66S‘9LT
Q

eooaancee so

9S°E€0'S
00°00S‘0T
oorce’gs
0

Q

Q
€9°€S6'T-

ooooooo0ocoeqeqeo

00'006'7

0

SE'TPS‘E

0

0
(s)Aea
09-TE

SAV 0 YIAO

pL SS9'P6P
02°S0T't
0
9c'C19'T-
Sv 6v0'rs
££'699'%
00°009'rz
oO
00°960'E
S'6T-
oo’ eTS‘2
Os LEST
89°ZE7‘OZ
0
0
oo ezZ’9
OS EvZ*Z8T
o0'0ss'£
08'776'6
0
00°0v8vz
6L9LL'TZ
606
88°602'8
07 268'T
0
oo sge's
B89 ETT'ZT
00°202’€
00°'039°2
0
0
oo'os2'2
Corl
O8'BtL'T
vS'OET‘S
OL EEL
00°SST‘Z
€0°928°8T
0
0
Sé'EfP’OT
(sjAeq
O€ =>

£091
Tevet
S6v8
g£08
T6ST
S99T
Let
9S¢T
PEvT
O98T
Cece
9998
TERT
9eTZ
S98T
OEET
C198
9STT
LSL2
Ssvz
6v0T
TL9Z
ECIT
£667
68vT
vSET
8202
L69C
6épT
gSZe
€S2z
8SZT
LOT
€LeT
CEES
EvTZ
Ovst
OEET
90SZ
VLOET
6STT
ago
YyaINOLSND

SN $: Aduaun aseg

du) SuNnpeynueyy yIauSEZ
O11 ‘WSN sa!dojouyaa | GosAIA
pajesodsoauj SquaWINIySU] Sexe]
“JOS "ayy padueapy audApajay
dur ‘Adojouysa | SwazsAS
sojuosuieds
Hgwg aseayyesH suawals
dul ‘s21U02997 aUTTeS
‘PY] "Wd sajsojouysa] OSS
Du] ‘BupIauUIdUA Banay-Old
syuauodwop jeanoeld
quuassy 31U0199a/4/SNx9|d
aSIOQ-SNxa|d
GH@ Nas Suunpeynue|W snxdid
Wo-duop snxa|d
“py "OD (UsLUEIX) sNXa/d
uolye20ds05 aqeD je2ndo
“DU YOIK8N
WWOd LXN
BaXNEMIIIW UELIEW
SIMONE |3 LL
(SWY) dio9 Ue, paayyx907
Saldojouysay Us
ENYeNyYD ep UND [Ger
EpHoyy - WIND |tqer
aqejdawepy yew)|/ey
(yAess
31QeD je18US5
IWSN/S|10D a2e21N|EBH AD
JINVYJ - SYUVIHLIW3H 39
TIZV¥d - SUVDHLTVIH 3D
Du| ‘aysao4
SUOIIN[OS BuLaeUIBUJ aap
aoedsouay Juepg
ITI ‘ulsuossi My 5a Ise]
adtAaq -Pa|A O31WO0d
umosD
Sexa| 5alZojouyra| UONealD
Jd- SWALSAS IV
§$9/ou] 3u3y3r7 spueig Aunsy
sin] OD0V
JAIN
YAIWOLSND
00 Page 14 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

erLeoe
OF'9ZTT
o0'00s
OB'EST'Z
2zeBe'z
£9°S0T'T
oR'222'T
ao'gso’e
§2°20€'0T
oo'0es'TT
O9'LLLTT
OO'Z6E'T
oo'ogt'e
00°969
z9°ER0'T
00°S82'T
ZS°E80'T
Os'bT3‘0z
os'sg6'2
os'986'Z
ao'ra6’£
ES'EST'S
oo'age’zt
zsps0'b
€9'999
oor96’é
00'r8c'7
0Z'28b
oy'0s7'Z
022227
2e°68S'8
co’e79'z
eL'esp'b
OZ TTO'S
o0'sTz
98'ZT6'bT
co'068’eT
co'zTs'T
08'9Sh'p

GeE9
5E9
6E9
5&9
6&9
59
sto
og
609
1s9
TS9
7s9
is9
is9
“ig
B29
Tao
189
etd
etd
eTZ
bte
w92
baz
ate
dit
Se
062
962
sos
Tre
bes
798
t98
798
028
028
38
688

oc
0z

mo
sAvd

qa10
Sava

 

 

 

 

 

ZPLeo'z TP LEO’ 0 0 0 0 tr'ce0'r 6tOz/zofeT 6TO7/eO/ZT B0Z06E7
Or'9zT'T Op’ezT'T o a oD 0 OF's2zt'T 6T0z/zo/7T 6T07/20/7T g0z05E2
pos oos o Q 0 ° 00s 6T0z/z0/2ZT 610z/20/ZT B0Z05EZ
ogest‘Z Os EST‘ o q Oo 0 OSEST'Z GTO@/z0/2T 6L02/20/2T BOZ06EZ
ee 6RL'z @r6ee'z Q 9 0 0 t'ee2'z 6T02/e0/7T 6T0z/20/ZE eZ206€Z
£9°SOT'T “o°SOT'T 0 0 Oo o £9'SOT'T 6T0Z/20/zT 6LOe/Z0/2T 0£0Z-Z3S9TST
og'222'T OB L22'T a 0 a oO OB LLL'T 610Z/97/TT 6T0Z/S97/TT STOEGEZ
oo'sso'z oo'ss0'7 Qo 0 0 0 corse0'z 6t02/tz/TT 61O2/SU/TT OvETEEZ
S2'L0€‘0T SZ‘ L0€'OT Qo 0 o 0 StLOE‘0T GLOC/TC/TT 6102/72/TT SVOTSEZ
GD'D8S‘TT DO'O8S'TT Qo 0 0 oO o008S'TT GtOZ/OZ/TT 610Z/Oz/TT sO6sgEez
SOLLL'TT ON LLL'TT a o Q 0 99°LLETT 6T0Z/02/TT 6TOZ/O7/TT 6ESERET
OO'Z6E'T OO Z6E'T 0 a a 0 OO'Z6E'T 6TOC/6T/TT 6TOZ/ET/TT SSTEREZ
o0'ost’e Coogee oO 0 0 a o0°08b'E BEOZ/PT/TT G10¢/PT/TT SEOLBEC
969 969 0 9 0 Oo 969 6tOZ/PL/TT 610Z/PT/TT SEQLREZ
ZO'ESO'T ZEESO'T a 0 a o zo°eR0'T 6t0z/St/OT 6102/Sz/ot 6902-Z9S9TST
o0'sez‘T 00°S8z'T o 0 0 oO 00°S82‘T 6TOZ/b7/0T 6T0Z/bZ/OT 8902-£9S9TST
29°E80'T 79° 880'T 0 o 0 Oo TOERO'T 6t0z/Tz/0t 6102¢/T2/0T £902-£9S9TST
OS*pT9‘07 OS'PT9‘0z Qo a a Q OS'PT9‘0Z 6T0%/ST/OT 6102¢/ST/OT b90Z-L9S9TST
os'986'2 0S'986'2 0 0 G o Os 9B5'Z 6t02¢/BT/60 6T02/6T/60 b00z-29S9TST
as‘986'2 os 986'Z oO o 0 o os 986'2 6t02/E0/60 6102/61/60 9BET-C9SSTST
00'r36'£ 00'rg6'Z oO 0 0 0 o0'r96'£ 6T0Z/ET/80 STOZ/6T/60 Of6T-29SSTST
ES'EST'S ES'EST’S a 0 a o ESEST'S 6102/£T/60 6102/81/60 E007-£9SSTST
oo a9e’2T DO'S9E'ZT Q 0 0 Oo o0'ese'zT s10z/80/90 6102/08/20 £959TST
zs'0S0'¢ zS'050'p 0 0 0 0 29°0S0'r S102/#0/90 6107/0€/20 L9SOTST
£9°3b9 €9°9b9 a 6 a a €9°9r9 6T0Z/77/L0 6T0¢/bz/20 L68T-L9S9TST
oo'rs6’£ 007962 i) 0 a a OO'r96‘2 6LOZ/9T/20 6TO@/LT/20 2Ov1ZEZ
O0'rBL ‘7 00'pad't Qo o a 0 on rB2'z 6107/60/20 6102/60/20 vLBT-LOSSLST
a 28b vL8b 0 o o o 7 eer 6t0z/3z/90 610z/ba/Z0 PEBT-9SSTST
or'0sz'Z Ov'0s?'Z 0 o a 0 Ob'0S7'7 6102/9z/90 6102/82/90 beST-29S9TST
O2'£22'7 O@ L277 oO 0 0 o O2LTZT 610z/£1/90 6T0Z/6T/90 OZBT-£9S9TST
BE68S'B SE68S'8 Oo 0 a o sess’ 6t02/ZT/90 6T0¢/ET/90 €TRTI-29S9TST
00'829°7 00°829'2 o o 0 a oo's7a’t 6LOZ/ST/b0 et0z/TZ/so Se0E97z
ELtSh'b ELTSb'b 8 Qo 0 o €LTSb' 6TOz/TT/PO 6TOZ/EZ/¥0 SELT-L9S9TST
az TTO'S O@TTO'S a Qo 0 Qo oz TT0'S 6t0z/B0/r0 610Z/E2/ 0 LZLT-L9S9TST
91z 91z 0 0 0 0 STZ 6107/S0/r0 610¢/Ez/r0 22LT-L9S9TST
98'¢T6‘bT 98 'LT6'bT 0 0 0 o OB°LTE'PT ST07/80/90 6102/ST/r0 C9SOTST
oo'o68’ET o0'068'ET 0 o a 0 Q0°068"ET ST07/80/90 6102/ST/ PO £9S9TST
oo'eTs'’T oozts't o 0 a 0 OOTZTS‘T 6102/TO/bO 6T02/TO/rO BIZT-Z9S9TST.
os'sSb'p os'osh’p o 0 0 0 arosr’b 6102/07/€0 GT02/27/E0 €69T-L9S9TST

and WLOL Sava SAvVa sava SAVd = Givd INNOWY =LNNOWY OIA NI aLWa'O'd 3LVG ANI vA w3dYO ASWHDUNd

06< 06-13 O9-TE oe =>
0 ooooCOCe'Z = WAN O3H =D aavesnsujje = 101. N0'00Z'TS S69 *JNOHd aiqany ey SH. 1VLNOD ssofoursuny = SI] spuewgAynay = ¥Z0
SLETe'S 1202/97/80

SLEED'ST 0 0 0 sLeee'oT 0 SL'EEb'ST
00°020'a Qo 0 o 000708 0 oo'az0’e Tz0z/£0/s0 Tz0z/zT/e0 SEETEDR
SL°ETb’S 0 0 0 SLeTe'e® 0 SLeT Rs T20z/LZT/90 Tz07¢/2T/a0 TREZGOR

and WioL sAva savd sAvO SAYO = GIvd INNOWY = LNNOWY 3010 NI aLva‘o'd 31VG ANI VINY WACUO 3SWHOUNd

a6< a6-T9 09-TE Oe =>
0 oo'co0’os “UIAN Uday 3 sAeaot 6 /#T ‘sAeQ OES SVHD ‘3NQHd duns Aa DON HLOVINOD sUNUID OOdY «6S

 

39N¥1 ¥8 000 4AA0 SAV 0 HIAO

PvOSBED-ANI
E€0S860-ANL
ZOSBE0-ANI
TOS860-ANI
66860-ANt
TGPRGO-ANI
S9va60-ANI
SVPB6D-ANI
8ZP860-ANI
TOPS60-AN!
S6E860-ANI
S8ER60-ANI
E£ES60-ANI
ZEEBEO-ANI
€Z0860-ANI
SS0860-ANI
986260-ANI
T68L60-ANI
TStZ60-ANI
OS?Z60-ANI
6vvZ60-ANI
7TPL60-ANI
VESSED-ANI
EE99G60-ANI
6ESSEO-ANI
Z9P9E0-ANI
BOES60-ANI
T&Z960-ANI
TST960-ANI
O86S60-ANI
OT6S60-ANI
OZSS60-ANI
ETTSGD-ANI
TTTS60-ANI
OTTSE0-ANI
SS6P60-ANI
PS6b60-ANI
6L2P60-ANI
689P60-ANI

JDIOANI

 

€¢ ‘URINOLSAD

seets

 

TS6TOT-ANI
OS6TOT-ANI

ASIOANI

TT -WaWODLSND
00 Page 15 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

TZ

SA¥O

ar

mo
SAVO

Sree

6S'L6C'T 19S
se'eza’s O19
68'Sbb’e O19
og'609'S #19
6S'26T'T Is
6T9ST'IL 7229
os'erg't £79
ZO ERO'T 629
OO'OTr’T 0&9
az'tos'tT 9€9
96'22b'8 += BED
26°690'S BED
c6'69¢'8 BES
Op'g6r'S BED
OO'OgS‘TT BED

 

 

 

 

 

 

 

 

 

an alan gb'ros ‘Ol «ate 0S'0T
Sy bOS ‘OT eh’ 0s‘DT
ig3¥9 WAV LNNOW v
oo'o0E ‘TT
SybOS‘OT 0 0 G Br'b0S‘0T 0 Bb POS'OT
gv'r0S‘OT Q 0 Qa ab'y0s‘OT o Br'POS‘OT Tz0z/TE/E0 T2Oz/TT/g0
ana WioL Sava sava SAV) = I¥d LNNOWY = LNNIOIN 310A NI aLva'O'd VC ANI
06< 09 -TE Oe =>
0 0 <I Ltda 3 OE 3703 SVHO ‘ANOHd uw oaduguny A
Gye
SE'TbS’E 0 0 SETPBE 0 0 set eR'e
SETHSE 0 a SE TEBE ° 0 SE Ieee 1207/60/90 TZ2O7/EZ/ZD
ana WLoL savd Sava SAvd 6 vd INNOWY = LNNCINY ICA NI 3Lva"O'd ALY ANI
o6< 09 - TE o¢ =>
0 a “UW L1da8 3 shed O€ 3 SVH 'INOHd quiodjoH
‘ooz an qian 6S°C2L 697 ZL
S69E S6 9
69°T2Z 69'T wz
vTEt eT eT
ud ‘WAY INNOW v
v6'TS2'99r
b0'996'09Z po'sse‘o9z iO oO oO a vo'sge'09z
6SL6T'T 6S° LETT o o 0 0 6S 46T'T 0z02/8T/za 0702/81/Z0
se67g's Se'6728'S 0 o 0 0 S3'6z8'S GTOZ/TE/ZT G6TOZ/TE/ZT
6g Spee 68°Sbb’s 0 o o o or srr'e @oz/te/et GTOT/TE/ET
09'609'S ag'609's 0 0 a o 08"609'S 6t0z/27/2T BTOZ/L2/2T
6SLET'T 6S°260'T a Oo Q o GS LETT 6TOZ/Lz/2T 6TO@/L2/2L
BUSSTIT 6T'S9T'TT o o 6 0 6T99T'TT 6102/6T/2T 6T0z/6T/ZT
as 219'T Os‘2T9T o 0 qd 0 OS7Z13°T 6802/87 /2T 6T02/8T/eT
z9'e80'T 29°E80'T o 0 9 0 Z9°ERO'T erOz/zt/zt 6102¢/ZT/2T
oo'urr’T QO'DTb’T o 9 0 Oo OO'oTr’T GUOz/TT/et 6TOZ/TT/eT
az‘TOS'T 02'TOS'T 0 0 QO o oz Tos'T 6t0z/SO/eT 6T0Z/SO/2T
9671'S 96'Z2b'8 i] 0 o a 96°ZLb'a sT0z/g0/90 6102/€0/2T
266978 26'690'8 i) 0 a a 266908 sT0z/80/90 6T0Z/E0/2T
i6°699'8 £66908 0 o a 9 £6'69b'8 sToz/e0/90 6t0z/en/zT
Or'ast's orger’s o o a o Ov's6r's 6TOC/EO/ZT 610Z/E0/ZT
oo'aes'TT ao"0gs'tt o o a Oo aoossTT . GTOZ/E0/7T 6TOz/ED/eT

 

 

 

 

 

 

 

90

 

 

T207/81/80
ava
T207/8T/80
€b2T2ZT
va w3qN0 3SVHIYNd
II3N SLOVLNOI au) A  Agjouypral NI
0z0z/ST/20
(-S8STSOL-Te
vay H30HO 3SVHOUNd
IWEL2LIVINOD 14- SWZISAS 3v8
6107/07/80
6107/97/80
6T0z/bo/s0
ava
6LOz/ET/2T

 

 

9ZZZERZ
bé02-29S9TST
S£LOT-L9S9TST
@L07-29S9TST
EL02-L9S9TST
bépede7
L£SLE0bZ
TLOZ-L9S9TST
STS66EZ
STSZ6€2
£SS9TST
L9S9TST
Z9S9TST
cTLp6EZ
GEOSGEZ

LETZOO-WD

dABWAN OWN

eSLsz

SSETOT-ANI

S3IIOANI
T@ ‘WaIWOLSAD

az/sT/Zo

SZETOT-ANI

AIIOANI

SZ ‘HAWOLSND

L£BESOIFIND
LBE90T-IND
TBZ900-IND

YagiWnN OWA

SPT660-ANI
OOBBED-ANI
6EL860-ANI
LSZR60-ANI
SSLBE0-ANI
STL860-ANt
C69860-ANI
6£9860-ANI
679860-ANI
S9S860-ANI
t7S860-ANI
TZS860-ANI
OZS860-ANI
6TSGO-ANI
STSBE6O-ANI
00 Page 16 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rt O8'8zZ'T 0 0 0 OS 82L'T 0 Osez2'T 1202/92/20 1202/81/30 6ZEBb
mo ana wor Sava Sava savd SAVG = IVd LNDOWY = LNNOWY ZDIOA NP 3Lva‘'O'd LVG ANI vu u3qHO AISVHOUNd
SAVO o6< 06-19 09 -TE Of =>
9 oo’coo’es 3A L1G3u 3 3 SWH9 ‘3NOHd soAmes ef IWOY1IVLNOD = azedsauay query EL
sos6z'b 1z0z/so/¢0
ps'nEr’9 a 9 0 yS OST‘ 0 vS'DET'S
T 00°0v8‘E a 0 Q co"ore’ 0 ooave'E Tz02z/20/90 Tz0e/TE/s0 S768bS
t bS'962'2 a 9 0 bs067'2 Q ¥S'06c 2 1202/20/90 Tzoz/Te/s0 SZ6BPS
mo ana tvio1 sava Sava sAvG SAV CIVd LNNOWY =LNNIOWY 3DI0A NI alva'o'd 21V0 ANI vA Wado 3svHIUNd
SAVO 06< 06-19 09 -TE 0€ =>
ao oo o00'o0s “HIN 10aH = 318301 Buem = su QONOOTS 3 SWH9 ‘JNCHd SBUIID >P! ed ‘LIVLNOD IT1‘uy suossi~y ISAM SEZ _ZE
OUZES‘Z T207/€0/80
OL EEL a o o OL EDEL 0 OL EEL
5 OL EDEL 0 a 0 OL EVEL 0 oLere’s Tz02¢/0z/20 Tz0z/£2/e0 ERESLB
mo 3naqwvio sava sava SAVO SA¥VO «IV INNOWY = LNNCWY DIOA NI aLva‘o'd 3LVO ANI VA MAYO ISVHIUNd
SAVG 06 < 06-19 D9- TE O€ =>
0 0 SLI Liday 3D 282978 OOES-OSZ-DT83 = SWHD !3NOHd uel AbY tLVINOD 3 Wed -paWomweg EY
O0'00P'T 1202/20/90
00'ss0's a 0 00'006'7 oo'sat'z 0 on'sso’s
£@ oo'aar'T a 0 0 00'00#'T a oo'DOr'T Teoz/6r/20 1702/60/80 S876ZT TOS
OF SOL a 0 0 sor 0 SoZ Teoe/s7/90 Tz0z/70/80 pé6z960TOSP
€b 00°006'Z a 0 00'006' 0 0 oo'o06'z Tz02/S7/90 Tz0z/02/20 bez960lasr
mo 3N@IWLoL Savo savd sava SAVG IVa LNNOWY = LNNOIWY 33104 NI 31VvO'O'd 3.1v0 ANI vara ¥30NO 3SWHIYNed
sava 06 < 06-13 09 = TE O¢ =>
0 00'000‘0s TAT LIG3y 3 shepos ye paniasay 9 SWHD ‘3NOHd weusug UNS “LOVINOD umoly Ob
st"bob'e 6102 /62/TE
E0'9Z8'ST a 0 a EO'928aT oO £0°928'8T.
T Lesol7T 0 0 0 LOS9L'7T 0 LeS9eTt Tz0z/Pz/90 Tzo0z/TE/E0 9980S
9 STOTT'9 0 0 i SUOTT'S 9 St'OIT'9 Te0z/e7/90 tz0z/9z/B0 9980S
mo anaWwioL SAVG Sava sAvG SAVO «IVA LNNOIWY = LNNOWY 300A NI d1vd'o'd aLVd ANI vig ¥IQNO ASWHOUNd
Sava 06< 06-19 O9-TE oe =>
a 0 *LIWn Uday 3 tNOHd SIDARY IPad SLOVLNOD sexe] se) gjoulpe| uonza =O

ELETOT-ANI

SSIOANI
2T WaWOLSND

v8zer

cO0ZOT-ANI
TOQZOT-ANI

ADIDAN!
€8 ‘WAWOLSND

TROL

SEGTOT-ANI

SDIOANI
42 *YIWOLSND

TZ/Z0/90 ™

TS6TOT-ANI
TEGTOT-ANI
BQ6TOT-ANI

ADIOANI
8T -Y3IWOLSND

QGEEcTObss

f£66TOT-ANI

ADIDANI

€Z :HAaWIDLSND
00 Page 17 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

08'9bT'2
OO'eET'z

82

69
69

bot
vOL

eT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'0399‘z 0 0 0 00'n99‘7 9 00°099'Z
_ oa099'2 Oo 0 0 00°099°z 0 oo‘o99'7 TZ02/S7/90 T20z/v0/80
m0 3nd TV1OL sava sava Sava SAVO QIWd LNNOWY = LNNOWY 32100, NI 3LvO'O'd am
SAVG 06 < 06-19 09 -TE Oe =>
0 op'o00'000'S = -:LINN waa 2 ?aNOHd OUEAEN [2
- sc°pso'z Q ss"pso'z o 0 0 SS'PS9'7.
_ Og 2TE'T G og zIe'T 0 0 — oO oezTe'T Tz0z/6z/r0 Tz02/pz/9a
SLTVE'T 0 SLTbET 0 0 0 SL Tbe’T 1702/67/70 Tz02¢/¢2/90
aa and WLol sava Sava Sava SAV = IWd LNMOIWNY «= LNNOWY JDICA NI aLva'o'd ava ANI
Sava 06< 06-19 ag -Te O€ =>
a Qo *LIWN UG3u 3 :<3NOHd YIVAIHdOS S
- or yee’y O8'PEE’P D 0 i] 0 OS'yEE'P
_ o8'SeT'7 OB OPT‘ 0 a 0 0 Os 5rT'T TeOz/ST/PO tz02/oz/s0
o0's8T'Z oo'sst‘Z o a 0 0 co'sat’z T2O2/ST/bO Teoz/oz/so
aa ano WoL sava sava sava SAV = IVd LNNOWY = LNICNY 310A NI 3LVG'O'd 31VG ANI
Sava 06< 06-T9 a9 -TE Of =>
0 0 cUINN 038 3 :3NOHd luies 2
ooross'£
_ oo'osz‘£ 0 0 a ooosz‘2 0 oa'nsZ'2
_ DOOSZ'Z a 0 a oovosz'2 0 coasz'¢ ee - TZ0z7/£Z/80
onal aNO WoL Sava sAva sava SAVO— IWd LNNOIWY =—_LNMOWY 33100 NI alva‘o'd 31VC ANI
sAvd 06 < 06 -T9 09 = TE ve=>
0 00'000'0S 7UIWH 11024 3 SABP OE SWHD ‘ANOHd qnogs A
OS"6ps‘0T
a ZeTT 0 0 0 ZbTt 0 TPIT
ZetL 0 0 0 TPIT 6 TPIT 1z0z/TO/L0 1202/61/80
Mo 3nawLoL Sava SAVG sava acca divd LNNOWY =LNNOWY 33104 NI aLlva'O'd 3LVO ANI
sava 06< 06-19 0g -TE Of =>
0 oo'a00'es “WAN LIGaY =) BaueUNsul SWHD ‘3NOHd asia
OFBL7'9
O8'872'T Qo 0 0 os'aze'T 0 oe'szc'T

 

 

 

 

 

 

 

 

 

 

 

 

 

$L-8897S
vA YIOUO IS¥HIWNd
NB LOVLNOO Iwsn/s} lop aveayzjeeH ay = 64
vORPLE6009
POPLEGDOS
YA Y20NO ISVHIYNd
(M31 -LOYVLNOD DNVY 4-3xVIHLIVZH 39 (SS
60ETOTOOd
60ETOTOOP
vA Iau ISWHIUNd
udes :19¥LNOD W2Zvd €@-adVOHLIV3HI9 ES
TZ02/9T/L0
S925
vA waquO SSWHIUNd
JBIL SLOYLNOO Du) ‘asaso4 = gS
Tz02/0¢/80
@Tazer
Ww Y3ONO ASWHOYNd
HeIg -IDVLNOD SUO]IN|OS Fu WaaUIBUQSweIZ = fZ

Te0z/sTt/£0

 

 

CTY6LOL-ANI

SDIOANI

eT BaINOLSND

 

OZ8TOT-ANI
698TOT-ANI

ADIOANI

£7 WSAWOLSNI

SEZTOT-ANI
SZLLTOT-ANI

 

JDIOANI

£7 BaINOLSND

9E67Z

6ZBTOT-ANI

S3IOANI

£T ¥3INDLSND

TTELOT

bZ6TOT-ANI

JDIOANI

TT ‘WaWolsnd

T2/ST/Z0 M
00 Page 18 of 35

95

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

amp WAY INNOW v aLva 438NON OWAW
00°002’EZT TOz/Lt/e0 T2/£T/80 ™
_ €0°bTz’Z 0 0 EO'vTZ'Z 0 0 “ee oo UU a —
ve _ €0'rT2'Z 0 0 €0'PT2‘Z 0 0 e017? oz0z/Tt/z0 TZ0z/6T/20 LbZSSSTLET at
pa ana WL0L sava sAva SAWa SAVO = QIVd INNOWY = LNNOIWY DIOA NI 3Lva"O'd aLVd ANI YIN ¥W3QNO 3SVHO"Nd BDIOANI
SAWO 06< 06-T9 09° TE Of =>
Oo co'aco‘os LWIA Lda «3 ZOTE-€08-22 od “SU NOZS a SWHD :NOHd 4 Swe euLa ui2x 29 vLNOO epuo, = sn NGer «6B pT ‘YaWOLSND
ST TZ6'T T2027/S2/90 9T¢29
_ mere ) a a — 0 ie O0'SBE’S 0 O0'SBE’S —
o£ _ oo'sge’s 0 a 0 oo’sse’s o oosse’s az0z/sz/20 1207/20/80 V-EOTOOT SECROT=NH
= ana WLoL SAVO Sava Sava SAVO = GIVd LNNOWY = LNNOWY aDI0A NI aLwao'd vd ANI vA —_ — ‘Em
sawa og< 06-T9 09 - TE oF >
0 co'a00'Ds “IWIN LId3y 2 LT/pLfg = auesnsuy ON J SVHD ‘JNOHd yur A 3€3S :WINOD B yejdawen ewe pS ET ‘YAWOLSND
bo'e0s ‘6 aa 013N bo'gT9 a ‘% pos ST —
$9"9T9 _ % 139 es? T7ZO7/ZT/S0 ee,
aso vay nunc y 31v0 ermueree
OSLTTET Tz0z/e7/so ggeocs
BO°6TT'2ZT 90 0 0 8O°STL'ZT a aTEVUE, —_ oo —_ —
8 7 89'6IT'2T 0 0 0 89'6TT'ZT 0 SOT T'ZT Tz0z/Ez/e0 1202/b2/80 Tl See RR
a an0 WLOL sava sAvO sava SAYO = GIVd INMOWY ~=ENNOWY 310A NI 3Lva'o'd 31LVd ANI VIN W30NO ASVHIUNd zou
SAVO 06< 06-19 09 -TE og =>
0 00'000‘005 sw UG3u 3 ~—-paulg wWoD 000'OSTS 3 SVHO-3NOHS Pica d Of :19ViNO9 WUARID BL 02 ‘HAWOLSND
00°z02'E 1z0Z/z0/80 Te/z0/80 #
00°2€0'S a 00'SEST 0 oo'z0z'e 0 aa'Ze€0's —
Bz 00°207’E 0 a o 00°z0z‘E 0 00°202’E TZOZ/ET/20 1Z0z/r0/80 etree SECA
79 OO'SER’T o oo'ses't o 0 0 00'SE8'T Tz0%/£t/ro T202/TO/Z0 6€2S9-80 S8RTOT-ANI
mo 3naiwior savd sava Sava SAVO «IVA LNNOWY = LNNOWY 3310A NY auva'o'd avd ANI vw YIQUO ISVHIUNd =m
SAvVa 06 < 06-T9 09 -TE O€ =>
0 o LINN LIdaY =D 6SZ0E 4S OPERLBLE 75+ 3 SVHD ‘3NOHd Zalag o8e] qWeS:DVINGD = aged |Baueg 46 bz -Y3SWOLSND
67°906'T 6102/EZ/80 61/E7/80

 
00 Page 19 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

oT
bt

gio
SAVG

mo
SAV

mo
Sava

(e6'998

 

 

 

 

 

 

 

 

 

 

006 0 0 0 bos 0 006
006 0 0 0 006 0 006 Tz0z/OE/80 TZ02/TE/80
and WLOL SAVG Sava SAVO SAVQ IV LINNOWY = LNNOIWY 3310A NI aLva'o'd 31V0 ANI
06< 06-T9 09 -TE O€ =>
o 0 ‘UW 31034 2 TLE9-€SS-P22 3 SVHD :ANOHd agng Aye
oosse'T
BB8'602'8 a a 0 88'602'8 0 s3'60z'a
Se'THT'S 0 0 o B8'TPT'S 0 BS THT'S TZ0¢/PT/E0 1207/eT/e0
00°890'E a 0 0 oo'es0'e 0 00'890'E Tz0¢/PT/£0 T20z/sT/ea
ang WLOL SAVO sAWa SAVO SAVG = CI¥d LNG = LNNOWY 3DI0A NI 3Lvd'O'd 3.LVG ANI
06< 06-19 Q9-TE Of =>
0 0 ww Liga 2 %294-£9b-bT8 9 SWHD :ANOHd FosAdy U
OT'90Z'T
O2*L68'T 0 0 0 OZ*LEB'T 0 07'268'1
07'268T 0 o 0 07° 268'T o 02'68'T 1202/82/20 T202/eZ/a0
and WLoL Sava sawa SAVG SAVO OIVd LNNOWY = LNNOWY a310A NI 3Lva'O'd vd ANI
o6< 06-T9 09 -TE Of =>
0 oo'ooa'os UAT Ldsy 2 3 SVHD ‘3NOHd ouNAad |
‘sat)) oan a 13N 96°08 ‘SZT SSE £9'69T
pS7It ‘96 «PST IT'S
Zeobz ‘sz zed ¥2'sz
ZSET ‘a os e198
STZ6 ‘OST 264
S1z6 ‘LOST wee
6z ‘L006 z's
ws ‘9 0nz £5'9
wo'sog ‘gs bg'S 92's
90°87 ‘bv 90°8 ap'p
zeE‘208 ‘€ zee o8‘€
BE 9Sy 7 9e9 opt
9S Ory ‘7  9s0 vez
£0'PTZ 2  €0F ee
€9°ES6 T ge S6'T
OT'Lbb Tote vet
So UTP ~ 990 Tet
89 T9Z ‘T OPP se'tp
Tzz T ove pT
BS E0S as’e os
3aT 3 eT

 

 

SVEPETSOTY

 

Qu -LOVENOD

0202/T0/so

VIN 4u30YO SSVHO"Nd

(sw) duo} une paayyxz0] = TZ

 

 

OLT60T9
OZT60T9

 

agay :OvLNOD

oz0z/z0/s0

VINY 4IqdYO ASWHIWNd

$29 (BojouyraL uouwy = «EZ

 

 

wery -lOVINOD

 

6S9ZEECBTIT

VIN ¥ACYO ASVHIENd

enyenyya = ap nau |IGer EG

 

 

Tz0z/9T/90
Tz02/S1/90
0202/27/20
0Z02/SO/TT
ozoe/sO/TT
Tz0z/9z/e0
Tz0z/oz/TO
0202/20/20
Tzoz/z0/e0
0202/ST/Ot
0202/62/60
0207/22/0T
T20z/6T/£0
T207/6T/L0
ozoz/20/0T
Tzaz/sa/20
T707/BT/90
Teoz/tt/eo
Tz0z/£0/£0
T20z/T1/s0

 

9%

9Z

6T

900ZOT-ANI

J3IIOANI

‘HaWOLSND

02/T0/SO™

 

TLETOT-ANI
T£6TOT-ANI

ZOIOANI
‘WaWOLSNS

07/z0/90

ZBETOT-ANI

ADIDANI

‘Y3BWOISND

TTLZ00-W2
@LTZ00-WD
662900-W>
PE6SOT-IND
£66900-W9
S90200-WD
€70200-W9,
ozss00-W3
bs0200-"W3
£26900-W2
796900-W3
TB69D0-W
SZLLO0-IND
S@TZO0-IND
T£69DD-ND
TEOZOO-IND
T2TZ00-W3
SSOLOcWD
ss0Z00-W3
E0TLO0-W2
00 Page 20 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

oz
az
Oz

££

Lt
Of
be

£2
ze

mo
SAV

SAVO

aio
Sawa

amo
Sava

mo
SAVO

 

 

 

 

 

 

 

 

 

 

 

ING WLOL sAvd SAvG Sava SAYO «GIVd LNNOWY = LNIOINY aD10A NI alva‘o'd aL ANI
06< 06-19 09 -TE cf =>
oO 0°000'00S cL Uday 3 pauiq §=69 000'0TS 3 SVH2 ‘aNOHd qd) ysuaquerg A
z6gs
08bZ6'6 D a 0 oe'rze'6 0 ogpz6'6
Ov'290'% 0 0 ft] Ov 280'7 0 Ov'£80'7 Tz02/p2/s0 Tzoe/zT/20
Ov'oTe’€ 0 a 6 Or'OTe’E a oPoTe's Teoe/pe/so T202/zT/eD
O0'£26'E Oo 0 0 OO'LZ6'E o o0°¢z6'E Tt0c/pz/so T20z/zT/80
aNd WLOL SAvO Sava sava SAVG = Ivd INNOWY =LNNOWY JIA NI aL¥d'O'd ALVO ANI
06< 06-T9 09 - TE Of =>
a oo"oco’ns UIA Liday 3 “f+ SpAeg a SWH2 ‘3NDHd Aaquag A
9S'EEO'S a 0 9S'E€0'S 0 o 5S°EEO'S
9S EE0'S 0 D 9s'ec0's 0 0 QS EE0'S Tz0z/tz/s0 Tzoe¢/or/20
and WiLol sAva sava Sava SAV IV LNNOWY = LNNOWY DIOA NI 3L¥G'0'd 2LV0 ANI
06< 06-T9 09-TE OE =>
0 0 UIA Ligay 3 £O/P-ETZ-O Li-T 3NOHd saiseq U
o0°0z2'9
Oo'Ore’sE 0 0 co'00s‘0T oo Ors'rz 0 oo ore’se
co'ors'e 0 0 0 o0'0rS’E a ovors’e Tz0z/8t/90 TZ02/s2/20
oo D0g‘TT 0 a 0 00'008’TT a oo-oos‘tt Tz0z/£t/s0 Tzo0z/so/so
00'00s'6 G oO 0 o0'00s'6 a o0-00s'6 Tz0z/zz/90 1702/70/60
o0'00S'0T 0 0 oo'00s’OT a 0 oc'00s‘0T ttoz/st/so 1202/61/20
ano TwLOL sAva sAva savd SAYG = CIvd ANNOY = LNNOIWY 3310 NI aLVG'O'd alvd ANI
06< 06-T9 09-TE or=>
0 a “LINN LI03¥ a ‘suyO) |= TS -SAeQOE] SWHD ‘3NOHd 3yunH
T9279'9E
62 D80'BL 0 a OO POE“SS 6L9LL'TZ 0 6L'080'8L
BLSLL'TZ 0 0 0 6L9LLTZ 0 62922‘? 0207/¥0/S0 Tzo02z/s0/8o
00'r0E'9S 0 0 O0’P0E’9S a a OU'rOE‘SS 0z0z/PD/so Teoz/Tz7/20
3ng WLOL Sava sAva SAWG SAVO GI¥d LNNOWY = LNNDWY 310A NI 3aLva°O'd aLVO ANI
06< 06-19 09 -TE Of =>
0 0c"000‘C0T “LINN LIGI8 = O8OS-ERZ- wz TEL2 SWHD ‘3NOHd Aysauds
bT8S9

 

 

 

 

 

 

 

 

 

 

 

 

vA Y3GHD 3SVHOUNd 339I0ANI
UIey IDVLNOI uonenod s0DagepjewIdO 8 67T 98 -daWOLSNI
T2O2/P7/80 76996
POESTT 6S6TOT-ANI
BDESTT SS6TOT-ANI
vOESTT ZS6TOT-ANI
VW Y30NO 3SYHOUNd S3IOANI
PY -LVLINOD Ju) YOKAN OS TE -waINOLSND
Tz50TZI4 6Z6TOT-ANI
VIAN wqdsO 3SVHINd ADIOANI
aqoy ‘VINOD WINOD LXN = LS £@ MAWOISND
T2oz/Z?7/20 SEZO9
pS9P0SOd L86TOT-ANt
SOEI6POd Pr6TOT-ANI
£7696b TESTOT-ANI
ecTe6rOd SO6TOL-ANI
VIN Y30¥0 ASVHOENd 33I0ANI
UEQUDVLINOD = saNeMyWA Ube = «SS bz “Y3INGLSNI
T20z/9T/80 68TeZzzZ
OO-ZE9EST SbETOT-ANL
O0-259€ST ST6TOT-ANI
VAY ¥30¥O ISVHIUNd AJIOANI
4PIN LOYLNOD SNUAMAIILAN 67 OT ‘YIWOLSNS
1702/20/20 Tz/zaf/z0
00 Page 21 of 35

95

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

rare

Sere

2
61
oz
9%
62
Gz

mo
SAV

a0
saya

mo

sava

€8°2OT eee ot

da UAV INNOW

T2'88Z’9T

 

avd

 

 

 

 

 

 

VvINY 43aQNO ISVHIUNd

GHA NOSBul inpeynueyysnxejd 97

 

 

dO-S00P868-TES

 

 

VAY yaQHO ISVHDUNd

EW DDVINGD = vo-dop snxaia 9

 

 

 

 

aivd

 

 

LO-B9S7Z6R-S7B
2O0-0€€2006-S78
dO-8T66868-S78
dO-68TSZ68-S78
20-292 606-523
dO-€6ESLES-S78
LO-TTBOREB-S7E
LO-OEETOOG-STE
2£O-6TROZEB-SZE

 

 

VINNY Y30NO ASVHOUNd

URS -LOYLNOD “pry "0 = -D (Uawelx) snxdajd OF

 

 

 

0 0
and WLoL Civd INNOWY =LNNOWY DIOA NI aLvaro'd
SVHD :ANOHe
EE TB6.
00"EzL'9 oo'ezZ'9
oo’ezZ'9 OO'EzL'9 1202/27/90 Tz02/0T/80
3Nd WLOL Givd LNNOWY = LNNOWY F100 NI aLvaro'd
SWH2 *3NOHd
‘L8T By% g oz
Bbz 8 oz
10349 WAY LNNOW
EZBEL'S
OS'T66'LBT 0 OS T66'Z8T
oo'ors’s 0 0 0 0 00'0PS'6 TzOe/zT/20 Tz0z/0¢/sa
0S°0T9'Zz 0 0 0 0 as‘oT9'4z Tzoz/za/Lo TZOZ/DE/80
DO'SzT'9 0 0 ) 0 o0'szt'9 Tz0z/62z/90 Tz0¢/v2/80
ov'oee’t 0 0 D 0 oo'oss'T 1207/80/90 1202/02/80
05°289'S 0 0 0 0 0s'289'S Tz0z/e0/a0 T202/ET/80
00'000'E 0 0 0 0 oo‘o00'e Tz0z/zo/L0 tz0z/zT/80
00°07’ ZTT 0 a 0 0 00'V07'ZTT T20z/¥z/90 1207/90/80
05'699’5 0 0 0 0 os'69s's Tz0z/Z0/Z0 Tz07/€0/80
00'sZe'It a a 0 a OO'SZE'TT 1z0z/£0/90 1202/20/80
ana W1aL Qivd INNOWY = LNNOWY 3910 Nt alvaro'd
SWHO :JNOHd
vSESS'P
00°098'Z 00'09s'£
oorogs’z 00'D9S’Z Tz0z/ST/20 TZ0z/€z/80

 

 

20056

 

£90200-W3,

Y3ag\NNN OW3IN

TZ/2T/S0 *

 

DNOANI

TZ “MaWOLSND

DS6TOT-ANE

AICANL

ST ‘YaWOLSND

PELLOOIND

H38WNN OW3IN

T2/TT/s0 *

666I10T-ANI
SBETOT-ANI
SB6TOT-ANI
L26TOT-ANI
ESGTOT-ANI
TSBTOT-ANI
GPSTOT-ANI
SEGTOT-ANt
SESTOT-ANI

ADIOANI

€T -waWOLsnd

62Z00T

O86TOT-ANI
00 Page 22 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

 

 

 

 

 

 

 

 

 

 

 

 

Tz OS'LES'T QO 0 0 OS ZES'T 0 OS'Zes'T T2oz/or/Zo Tz0z/TT/eo STLITT
mo 3nd WLOL SAVQ SAVG SAVO SAV = IVd INNOWY = LNNOIWY 33104 N) 3Lva'O'd avd ANI vd YaQUO ASWHIUNG
sava oG< 06-79 09-TE OE =>
0 o0'000'S “IAT 034 3 a SWH3 ‘ANOHd uewzns au uead :IOVLND3 Su BuOdWOD je2!19eJd
B0'6EZ ‘aT an o13N E65 ‘T Og'€ 66r
5666 ‘T Ogee 66'T TZ0¢/9T/90
LIG3HD TIWAV LNNOIN ¥ ziva
o9°sos'z TZOZ/TE/8D
B9'ZE'07 o a 0 BOZET OZ a Bo CEZ‘0Z
T 00'¥99'7 0 6 0 oo'va9'% 0 o0'#99'2 Tz0z/sz/s0 Tz0z/TE/s0 dO-09b0868-S78
T Ob'zer'z a 9 0 Ov'z6r'z oO Ov ZETZ Tz0z/9T/Z0 T20z/Te/a0 dO-96T6€06-S78
T OT'TOE’T o 0 o OT TOS'T 0 OT TOE'T Tza2¢/st/z0 TZ0z/TE/80 dO-96T6E06-SZ8
5 OT'SPL'T a a 0 OTST a O'Spe'T 1202/02/20 1202/92/80 dO-ZEZOEDS-LTZ
g o0's6e'C 0 5 o oos6z’z Q on'sez'z TZ0z/PT/20 1202/97/80 dO-€8T6E06-S78
8 00°880'T 0 Qa 0 00'880'7 0 00's30'7 TzOz/9T/Z0 Tz0z/bz/sa dO-96T6E06-S78
€T cL UEY'z Q a o ZL'0E FZ 0 ZL 0ERT Tz0z/sz/90 Tz0z/6t/sa dO-TSPO868-S78
ST oo'06e't 0 o 0 oo'062't 0 00'D62'T TzOz/ST/eO Tz0z/2T/R0 dO-7ST78L8-S78
£2 SE Erez a 0 0 SE Eb2'2 a Se'eb7 TzOz/aT/90 1202/60/80 dO-2S6568-S78
92 oo'e86'T a 0 0 O0'Es6'T Q 00'E86'T Toz/ez/a0 Tz0z/90/80 dO-PS86S68-S78
mq 9 and TOL sava sava saya SAYO CI¥Vd LNNOWY = LNNOWY 310A NI 31VO'O'd LV ANI vINY waIG¥O ISVHOUNG
sAva 06< 06-TS 09 - TE Of =>
0 00'000‘00S 7LIWN dau 3 a SVH2 ?3NOHd uojuel J 813d *LOVINOD quiassy = 2U01NB/I/snxa(d «99.
(66°86 *e) an a13N 66'ES6 ‘vy «6GE 86"?
FB‘ e ‘'Z vab T2'% Tz02z/PT/PO
99°206 99% 06 Tz0z/oe/£0
99°206 994 a6 1z02/62/TO
Ess ERE sP tz0z/90/TO
4030 JIvAY LNNOW v aiva
OS'TIZ'TZ 1202/12/30
0 G o 0 0 0 0
aio and WLoL Sava sAvd saya SAVO «IVd LNNOWIY = LNTOWY SDIOA NI 3LVO'O'd 31Vd ANI vINY ¥aqdyO JSVHOUNd
sAva 06< 06-9 09-TE Of =>
0 00°000'05 2LIWN LIGBY 2 E— e-skeQoes SVHO *3NOHd woaweH [8 von ‘9¥LNOO aslog-snkald = 6
(02'0%@ ‘tl an 013N £022 T oO eT
£S'4TT T  L8L IL'T t20z/€2/r0

 

 

 

 

 

 

 

 

 

 

 

 

SS6TOT-ANI

SDIOANI

¢@ "HaINOLSND

 

PITLOO-WD

MaBIINN OWA

T2/TE/80 4

SOOZOT-ANI
¥OOZOT-ANI
E£00ZOT-ANI
T66TOT-ANI
O66TOT-ANI
PBETOT-ANI
SLG6TOT-ANI
FS6TOT-ANI
OS6TOT-ANI
SP6LOT-ANI

SDIOANI

 

98 ‘YIWOLSND

ye0z00-W
890200-W3
9ZDZ00-—N3
STOLOOND

43aINNN OWS

12/12/90."

ADIOANI

8T ‘YBWOLSND

S60200-WD
00 Page 23 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

ST'SE'ZE 9ST

mo
sAva

xs

SAvO

(os'6e6

aio
SAV

mo
SAVO

 

 

 

 

04 / 90969ZP0St

 

 

 

WW HAQHO ASWHIYNd

HqWNa sedUuyeaysuaWwes EL

 

 

OO-BS8b9Z

 

 

vw ¥3Q0UO ASYHIUNd

au)’ = sajuaazauyes §=6 9g

 

 

 

alva

 

 

 

 

 

 

VIAN y30Y0 3svHDUNd

“PUT "Wd = SaBOOUNALOIS = PE

 

 

 

 

eTgeT

 

 

 

VINY ¥30¥0 3SVHOUNd

au ‘Supa = auITUZ aANZY-Old 09

 

00°0S6'5T Tz02z/EZ/e0
ST SBE'ZE susee’ze 0 0 0 0 sVserve
ST'SBE'ZE ST'SRE'ZE 0 0 a a ST'SBE'ZE 0z0z/at/2T Tzoz/ez/eo or
ang WLOL Sava Sava Sava SAVO = GIVd INNOWY = LNNOWTY 3910 NI 3LWa'O'd aLWd ANI
06 < 06-19 Oa -TE OE =>
0 oo'oo0'Ds “LNAI LGay 3 sounin = su] OaC'OOTS 3 SWHD ‘3NOHd PITS PLE Wiad 1 VINOD
867 Teov/tt/90
co'960'E 0 a 0 oo'960°E Q 00960’ a
co's60'e a 0 0 00°960°E 0 oo'960°E Tz0z/€z/90 t70z/s0/B0
3NG WLOL Sava sad Sawa SAV = QIVd INNOWY = ENNOWY 23100 NI alva'o'd 3L¥0 ANI
as< 06-19 09-TE Qe =>
0 oosoo’ooe’s = :LIWN Waa 3 JQ “OL “sur OES 3 SWH2 -ANOHd sepAug u eUg 1VINOD
‘te) 3n a 13N S'6t6 _ 1” “aE i
ozs — 1 a * ys'es Tz0z/oz/20
‘6. $6 Te0z/60/80
mia TIWAY INNO oy
OO'rba'ES 1z0z/0z/Z0
0 0 0 0 0 o a
ana Wil Sava sava Sava SAVO = IVd LNNOWY = LNNOWY ZOI0A NE a1va'o"d SVG ANI
o6< 05-19 09-TE OE =>
98 oo'o00'C0s UII L138 3 3 SWHO ‘@NGHd aVl a> yueeue MSIA-LVLNOD
O0'vP9'T ozaz/Sz/TT
onerez —_ 0 0 0 OO ETS'z a OOETS‘Z
oo'ers’z a o 0 OO'ETS'Z a OueTS'z Tznz/s0/Z0 1202/97/80
ana WLOL Sava sava Sava SAVO = GIVd ANNOWY = LNNOWY 310A NI 3lva'o'd 3LVG ANI
06< 06-19 09-TE OE =>
Q o0'000’0s ‘iwi La3Y 3 le OL sul GZS. a SWHD ‘3NOHd ewsyxeeig e ais (LWINOD
co'ose'T 0202/T2/r0
OS'ZES'T 0 0 © OS'2ES'T 0 OS'ZES'T

TZ/EZ/BO “A

 

L7OTOT-ANt

S3IOANI
LTYSWOLSND

T2/TL/s0

Ev6TOT-ANI

JIOANt
CT -waAWOLSND

OETZ00-IAD
€€TZ00-AD

YIBWON OWN

T2/O2/20

SDIOANI
oT Y3WOLSND

LES8T

C66TOT-ANI

JDIOANI
ST -YZWOLSAS

BZE0E
00 Page 24 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

71 BSS
Z
s
9
9
é
eT
Ez
6%
62
62
Ov
Te
Tr
eb
éb
Sb
ao
SAV
g
aia
SAVQ
T
6
mo
SAVG

 

 

 

TCO2/TE/EO
Tz0z/et/Zo
T202z/Te/E0

6L'€ TcOe/et/L0

 

 

 

 

 

 

 

 

 

‘99T =n a13N 9°689 ‘Spt 096 89'SrT
ZEES U9 OVE es'49
v'pos ‘ty Ovy oa‘ty
ess ‘oz. O0'B S92
b6t ‘£007

uazuO «WAV LNNOW Vv
pe Tey'6s
Pe Lbe‘zTe 0 Q PEBET'RZ2  —- Bb’GPO'rB 0 ZL Lee'zce
96 TSEZ o a 0 96'TS6'% a 96'TS6'C T2OZ/80/70 Tz02z/08/80
OP'PEZ‘OT 0 0 0 Op pEZ‘OT 0 Op'veL'OT 1202/80/r0 TzOe/£2/80
OS Tep‘ez o a 0 OSTSP’EZ 0 OSTEP'ET T2az/80/r0 1202/92/80
ag'6pr'9 0 Q 0 Os 6br'S 0 og 6rr's Tz0z/e0/r0 1207/97/80
oo'ssh‘ez 0 a 0 00°ssp’ez 0 on'ssp'az 1z0z/e80/ro T202/S2/80
be Lzb'y 0 Q 0 VGLTb'b 0 be ézr'p 1z0z/s0/v0 1207/61/80
n0'082'e 0 Q 0 oo'oeZ’E 0 ooosz’E Tz0¢/ez/PO 1202/60/80
OP'EPE‘T oO a 0 OF EPE'T 0 OF EvE'T Tzoz/e0/so Tz02z/E0/a0
8r'6le'T 0 a 0 Sb'ele'L a Bb'el6'T Tzoz/ea/e0 Tz0z/£0/80
90s o a 0 90S 0 90S Teoz/eo/80 1Z0Z/E0/80
Oe'Lé6'TS 0 a OF LL6'TS o 0 OS'2L6'TS T20Z/B0/rO Tzoz/ez/Z0
00'szb'Zb 0 ao oO'szP'Le 0 6 OO'szr'éy 1202/80/b0 Tzo¢/7z/eo
00'D96'9 0 a 00°096'9 Q G 00'096'9 Tz0z/7z/rO Tz0z/zz/2o
2¥'pED'9E 0 0 Zp'r60'9E a a Zh r6O'9E 1202/80/60 teoz/oz/z0
9'P69'or 9 a pa peo’op a 0 po rGo'SD T20Z/80/b0 Te02¢/aT/£0
BEOb0'6E 0 Oo ge'Sb0'6E Qo 0 BE'ObO'GE T207/80/v0 Teoz/st/20
3NO TWLOL Sava Sava savd SAVG) = GIVd INNOWY = LNNOWY 33104 Nt alva'o'd ALWO ANI
06< 06-19 09-TE DE =>
a 00°000°00S ‘HIT LIGSH > TESb-6SE-TES ‘sul 4005S 3 SWHD :3NOHd aouly A
££°699°7
2£°699°% 0 0 0 LL°6997 0 ££699'7
1£°699'2 0 0 o LL699'7 G 22699 Tz0z/To/20 TZ02/vz/80
3NQ TWLOL SAVO sava savd SAVG = I¥d LNMOWY = LNNOWY DIOA NI qivao'd 310 ANI
06< 06-19 05 TE Ot =>
0 0 *DIWN Ld3y 2 suey nsuj OO0'OTS 3 SWHD *3NOHd spundig p
st 6ne'oe
a0'009‘rz 0 0 Oo oc'009'pz a o0'009'rz
oo'ose’e 0 0 0 ao‘oss’e 0 oo'OsE’E teoz/ae/Z0 Teoz/te/ea
oo'es7'Tz a 0 0 o0'os7z'Tz 0 00°0SZ'TZ TZ0z/TO/90 Tz0z/Ez/eo
aNd WLOL SAVG savd sava SAVO = OIVd INNOINY = LNNOWI 3310A NI aLva‘o'd 3LV0 ANI
06< 06-19 09 -TE Of =>
0 00°000'00S “UWI Lid3y 3 ASWH2 APIA IAA T2-T £-E0 ‘3NOHd JaxEWBOYS A

 

alva

TZOZ/0E/80

 

 

SPPBAHd
SbbBAHd
SPPBAHA
LPbBAHA
£Pb8AHd
OPbSAHd
vetsnid
962SNId
9625NId
962SNld
Lvp8AHd
2bbSAHd
6TSnid
StPaAHd
SPPSAHd
SPpSAHd

 

VY YaqUO aSVHIYNd

WWE! 1OVINOD "2S “Hejg PasuBApy auApajaL

 

 

 

1Z0Z/92/BO
BETO
VIN ¥AdYO ASVHIENd
ABQ :LOWVLNOD Juy‘A  Sojouysa] swiaysdg
Te0z/at/g0

 

 

 

DO-ZB9ZTE
00-€0ZPTE
VIA W30HO ASVHIYNd
PUI «LOY LNOD sajuomeds ¢9

 

CL0L00-W3
&¢TZO0-ND
€20200-W)
£ZT200-W3

43agWNN OWA

TZ/OE/80 4

 

LEGTOT-ANL
S6GTOT-ANI
bEGTOT-ANI
68610T-ANI
BHGTOT-ANI
SZ6TOT-ANI
ZS6TOT-ANT
OvVETOT-ANI
GEGTOT-ANI
LEGTOT-ANI
£26TOT-AM
CZETOT-AM
S8T6TOT-ANI
OT6TOT-ANI
POSTOT-ANI
S68TDT-ANI

SIIDANI

SE 08 ‘Y3WOLSND

T6822

EBETOT-ANI

 

ADIOANI

16 ST ‘WaWOLsn>

S8B6L2

 

ODDZOT-ANI
TS6TOT-ANI

ADIOANI

ST :YaWOLsSN
00 Page 25 of 35

55:

Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16

 

 

 

 

 

 

 

 

 

 

9U7S7' 9LL ang. aN
bese’ Tre 110349 11V Ay
989267 04902" BITT GESBS' Lec SS'ESh bp ST'T66 ‘BOE 86°6ED" 40s 000 £9 Oz'STT'T
OO'eee’e
_ Oz'S0T'y 0 0 a oz’sot'p 0 o2'sot'b
6z - DZ'SOT’b 0 o oO 02°SOL’e 0 Oz'sat'r 1Z0Z/€Z/90 Te0z/e0/e0
mo 3nd WLOL Sava SAW Sava SAVd 6 GIVé LNNOWY = LNNOWY 3310A NI aLva‘o'd BEV ANI
SAVG 06< 06-19 09 -TE 0g =>
0 oo'oeo‘oot LUA 1103u 2 QT#3 = SWHO :ANOHd
(ZU'2bE 2) an a13N 2 ebE Z we ¥E'2
er Cbe -_ % wt vez
mone) TWA LNNOW ay
oa’sts‘’¢
_ oO 0 0 a oO a a
ao 30 W1LOL sava Sava sava SAVO = GIVd INNOWY =—LNNOIY 39100 NI aLVa'O"d 34VG ANI
Sava a6< 06-19 OS -TE of =>
a oo‘o00'os “UIT LIG34 3 ‘Sul -WOZSSAVODES = SWHD “ANOHd uoyjassey
{92779 ‘th an 13N 92°219 _ ‘T 927 T9'T
€T'908 a €T9 _—— 08
€t'908 sT9 og
7 awa LNNOW v
89°060'rT
0 o - o ° 0 0 0
mo ana WoL SAWa sava sava SAVO = IVd LNNOWY = LNNOWY 39100 Nt 31Vd'O'd aLVQ ANI
sAva 06< 06*T9 09-TE Of =>
a Oo‘nod’ono’e §=— Waa 3 3 SWHD:3NOHd MyEd 8

sng:a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TeOz/TT/s0
00-£58280
yay waqNO ISWH"Nd
<OVLNOD Sul Zu NeyNuUeW YsaUeZ «ED
Te0z/90/s0
31va
Tz0z/pz/90
vw ¥30UO 3SVHIUNd
ans :L9VvINOD DT ‘VSN se! Fojouysa cvsauA TZ
1202/8t/s0
TZ0Z/8T/80
ava
Teoz/so/TO
vay ¥YaG¥O ISVHOUNd
WIA LOVING? pazeuodsaouy SWUSBUIPUYSU| Sexe) c6

 

DuBUIND asey

WLOL ONVES

Tests

BEGTOT-ANI

Z3IOANt

ST -waWOISND

80TL00-W3
¢Y3dWON OWI

Te/pz/o0

B3IOANI

oT ‘YuaWOlsN>

 

GETLOO-W
BETZOC AD

Y3agIWNN OW]

T2/SO/TO

SIOANI

b8 YAWOLSND
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 26 of 35

6 AAD
xy 84S
Ny oli
4 9 ao
qy Sas
y ror
wd an ™
RB AWN
Pad
6
eo
so
Ss
é8
=
o
a
a
a w
co &
= a
~ 6
a
A

Total
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 27 of 35

 

SUPPL IER TOTAL

ACCUS ACCUS 150.66
AIRNO  AIRNO 942.04
ALUMA ALUMA 109,00
ATT ATT 912.11
BLANC BLANC 3,500.00
BUBRI BURBRI 7.08
CINTA = CINTA 432,04
COLON COLON 1,157.90
CONCE CONCE 61.50
CULLI = CULLI 424,50
CUSTO CUSTO 198.83
DENTA DENTA 1,734.20
DLMTE DLMTE 157.04
ILLPR  =-ILLPR 345.59
JMBRE JMBRE 1,109.10
LAKEL = LAKEL 525.00
MENAR MENAR 1,830.66
OAKCR OAKCR 15,203.35
ORBOT ORBOT 294.10
PRAXA PRAXA 240.11
PRIMC PRIMC 874.96
PROSH PROSH 78.59
SALTC = SALTC 102.45
TECHU = TECHU 324.21
THERM THERM 601.00

31,316.02
Case 21-30409-mvl1i1 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 28 of 35
(> , COL lf
VD pe tte he ned

CHASE £ vet
ad July 31, 2021 through August 31, 2021

JPMorgan Chase Bank, N.A. r

P O Box 182051 Account Number: 386

Columbus, OH 43218 - 2051

 

CUSTOMER SERVICE INFORMATION

 

Web site: www.Chase.com
Service Center. 1-877-425-8100
00120201 DRE 201 210 24421 NNNNNNNNNNN = 1 000000000 80 0000 Deaf and Hard of Hearing: 1-800-242-7383
ELECTROTEK CORPORATION Para Espanol: 1-868-622-4273
DEBTOR-|IN-POSSESSION 21 -30409 International Calls: 1-713-262-1679

7745 S$ 10TH ST
OAK CREEK WI 53154

Aa

O120201n4NTO000NNR24

 

CHECKING SUMMARY Chase Platinum Business Checking

 

 

INSTANCES AMOUNT
Beginning Balance $1,661,755.38
Deposits and Additions 38 753,105.31
Checks Paid 107 -281,780.99
Electronic Withdrawals 62 -440,554.13
Fees 1 -206.95
Ending Balance 208 $1,692,318.62

Your Chase Platinum Business Checking account provides:
e No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Daposit)

¢ 500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle

¢ $25,000 in cash deposits per statement cycle

e Unlimited return deposited items with no fee

There are additional fee waivers and benefits associated with your account — please refar to your Deposit Account
Agreement for more information,

 

 

 

 

 

 

DEPOSITS AND ADDITIONS

DATE DESCRIPTION AMOUNT
08/02 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2101249214Lb $1,728.00
08/02 Orig CO Name:Prysmian Orlg ID:1000007995 Desc Date:210802 CO Entry 3,202.00

Deser:-Payments Sec:iCTX Trace#:021000024888938 Ead:210802 Ind 1D:2100010¢90
Ind Name:0009Electrotek Corpo Tm: 2144888938Tc

08/02 Orig CO Name:Crfoce1449 Orig |D: 1381905349 Desc Date: CO Entry 638,68
Deser:Corp Pay Sec:CCD Trace#:072000094888986 Eed:210802 Ind ID:Electrotek
Ind Name:Electrotek Corporation Tm: 2144888936Te

08/03 Lockbox No: 734899 For 2 Items At 16:00 5 Tm: 2100794215Lb 11,432.00

08/03 Orig CO Name:Jabil Defense & Orig |D:9502138032 Dese Date:210802 CO Entry 23,345.11
Descr:Payments Sec:CTX Trace#:021000029933934 Eed:210803 Ind ID:2000061 189
Ind Name:0009Electrotek Corpo Trn: 2159933934Te

08/03 Orig CO Name:Plexus Corp. Orig |D:2391344447 Dose Date: CO Entry 14,490.00
Deser:Corp Pmt Sec:CTX Traceait:111000029933920 Eed:210803 Ind 1D:3573Pt673188
Ind Name:0012Electrotak Corpo Trn: 2159933920Te

08/04 Chips Credit Via: Hsbe Bank USA, N.A./0108 B/O: Plexus (Xiamen) CO,, Ltd Trade Zone 185,296.34
China/Cn ,.|D:612042551 Ref: Nbnf=Electrotek Corporation Oak Creek Wi 53154-1997
US/Ac-000000005873 Org=/Cnhsbc003012598055 Trade Zone China/Cn ..1D:612042551
Ogb=ie Hsb C Bank China AYC Pudong Shanghal 20 0120 China Obi=1652877 Ssn:
0176356 Trn: 0384740216Fe

Pege 1 of B
—————
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 29 of 35

 

 

 

 

 

 

CHASE &§
“= July 31, 2021 through August 31, 2021
Account Number: 7386
DEPOSITS AND ADDITIONS |_(ominuec)
DATE DESCRIPTION AMOUNT
08/05 Lockbox No; 734899 For 1 Items At 16:00 5 Tm: 2101842217Lb 5,442.65
08/05 Orig CO Name:Gdls Accounts PA Orig 1D:1540582680 Desc Date: CO Entry 729.12

Deser:EDI Pymntssec:CCD Trace#:091000016612132 Eed:210805 Ind 1D:81015139
Ind Name:Electrotek Corporation
EDI Tm: 2176612132Tc

 

 

 

08/06 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100556218Lb 6,661.50
08/09 Lockbox No: 734899 For 1 Iterns At 16:00 § Tm: 2101573221Lb 35,791.00
08/09 Orig CO Name:Telecyne Ems Orig 1D:1251843385 Desc Date: CO Entry 7,977.92

Desor:Trade Pay Sec:CCD  Trace#:11 1000023838429 Eed:210809 Ind ID:
Ind Name:Electrotek Corporation Tm: 2213838429Tc

os/og Orig CO Name:Plexus Corp. Orig 1D:2391344447 Desc Date: CO Entry 5,800.00
Deser:Corp Pmt See:CTX Traca#:111000023838431 Eed:210809 Ind 1D:3573Pt673962
Ind Name:0012Electrotak Corpo Tm: 2213838431 Tc

08/10 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 21012482221 b 26,989.35

08/11 Chips Credit Via: Hsbc Bank USA, N.A./0108 B/O: Plexus (Xiamen) CO., Lid Trade Zone 5,738.23
China/Cn ..1D:612042551 Ref: Nbnf=Electratek Corporation Oak Creek Wi 53154-1997
US/Ac-000000005873 Org=/Cnhsbc0030 12598055 Trade Zone China/Cn ..1ID:612042551
Ogb=le Hsb C Bank China AYC Pudong Shanghai 20 0120 China Obi=1658109 Ssn:
0173397 Tm: 0392150223Fc

08/12 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100663224Lb 1,276.89

08/13 Book Transfer Credit B/O: JPMor Chase Bank NA - London London United Kingdom 15,960.00
E14 5Jp Gb Org:/0025463202 1/Siernens Aktiengeselischaft Ref:
0005093506/Inv-101894/13.7.2021/Chgs/USD0,00/Ocmt/USD15960,00/ Tm:

 

 

 

 

 

 

 

7346226225Fs
08/16 Lockbox No: 734899 For 5 Items At 16:00 5 Tm: 2100876228Lb 47,043.23
08/16 Orig CO Name:Kaufiman Enginee Orig ID:4270422086 Desc Date: CO Entry 24,871.88
Deser. Vendor Pmtsec:CCD Trace#:121140393103998 Eed:210816 Ind 1D:25571
ind Narne:Electrotek Corporation
1897 Tm: 22831 03998Tc
08/16 Orig CO Name:Tsledyne Ems Orig ID: 1251843385 Desc Date: CO Entry 9,914.00

Deser Trade Pay Sec:CCD Trace#:111000023103996 Eed:210816 Ind ID:
Ind Name:Electrotek Corporation Tm: 2283103996T6

08/16 Orig CO Name:Plexus Corp. Orig 1D:2391344447 Desc Date: CO Entry 2,505.60
Deser-Corm Pmt Sec:CTX Trace#: 1440000231 04000 Eed:210816 Ind ID:3573Pt674481
Ind Name’ 0012Electrotek Corpo Tm: 2283104000Tc

08/17 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100691 229Lb 2,750.00

08/17 Orig CO Name:Jabil Defense & Orig 1D:9502138032 Dese Date:210816 CO Entry 123,200.00
Descr:Payments Seo:CTX Trace#:021000023201612 Eed'210817 Ind 1D:2000061408
Ind Narne;0010Electrotek Corpo Trn: 2293201612Tc

 

 

 

 

 

 

 

08/17 Orig CO Name:Kauffman Engnee Orig 1D-4270422086 Desc Date: Co Entry 13,904.03
Descr Vendor Pmisec:CCD Trace#:121140393201610 Eed:210817 Ind ID:25620
Ind Name:Electrotek Corporation
1397 Tr: 2293201610Tc
08/18 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100309230Lb 11,300.00
08/20 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100423232tb 2,626.56
08/23 Book Transfer Credit B/O: JPMorgan Chase Bank NA - London London United Kingdom 19,950.00

E14 SJUp Gb Org:/0025463202 1/Siamens Aktiengesellschaft Ref:
0005096086/Inv-10191 7/21. 7.2021/Chgs/USD0,00/Ocmt/USD19950,00/ Tm:

 

 

9769862235Fs
08/23 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2101432235Lb 13,117.50
08/23 Orig CO Name:Teledyne Ems Orig 1D:1251843385 Desc Date: CO Entry 4,330.20

Deser: Trade Pay Sec:CCD Trace#:111000022033983 Eed:210823 Ind ID:
Ind Name:Electrotek Corporation Tm: 2352033983Tc

08/23 Orig CO Name:Plexus Corp. Orig ID:2391344447 Desc Date: CO Entry 2,387.10
Deser:-Corp Pmt Sec:CTX Trace#:111000022083985 Eed:210828 Ind 1D:3573P1675087
Ind Name:0012Electrotek Corpo Tm: 2352033985Tc

08/24 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100806236Lb 559.20

 

 

 

Page 2 of &
oo —
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 30 of 35

CHASE &

 

 

July 31, 2021 through August 31, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Number: 386

DEPOSITS AND ADDITIONS| ‘comeo!
DATE DESCRIPTION AMOUNT
08/25 Fedwire Credit Via: Bmo Harrls Bank N.A./071000288 B/O: Sipi Metals Corp Precious 22,644.15

Matals Chicago, |L,60642 US Ref: Chase Nyc/Ctr/Bnf=Electrotek Corporation Oak Creek WI

53154-1997 US/Ac -000000008873 Afb=0/B Bmo Harris B Bbi=/Chgs/USDO,/ Imad:

08256 1Qg750C005214 Tm: 0726900237FI
08/26 Lockbox No: 734899 For 3 Items At 16:00 5 Trn: 2100747238Lb 19,421,314
08/27 Lockbox No: 734899 For 1 Items At 16:00 5 Tm: 2100478239Lb 1,219.26
08/30 Lockbox No: 784899 For 2 Items Al 16:00 5 Tm: 2100596242Lb 14,295, 16
08/30 Orlg CO Name: Teledyne Ems Orig 1D:1251843385 Dese Date: CO Entry 59,421.74

Deser:Trade Pay Ses:CCD Trace#:111000025971255 Eed:210830 Ind ID:

Ind Name:Electrotek Corporation Tn: 242697 1255Tc
08/31 Orlg CO Name:Sanmina-Sci Corp Orig 1D:8630983436 Desc Date: CO Entry 2,840.00

Deser:Corp Pymntsec:CCD Trace#:111000025916635 Eed:210831 Ind

1D:3092747-220251 Ind Name:Electrotek Corporation Trn: 2435916635Tc
08/31 Orlg CO Name;Plexus Corp. Orig 1D:2891344447 Desc Date: CO Entry 2,505.60

Deser:Corp Pmt Sec:CTX Trace#:111000025916621 Eed:210831 Ind ID:3573Pt6758a5

Ind Name:0012Electrotek Corpo Tm: 2435916621 Tc
Total Deposits and Additions $753,105.31
CHECKS PAID

DATE
CHECK NO, DESCRIPTION PAID AMOUNT
4514 “A 08/03 $1,475.00
4542 *A 08/03 100.00
4555 *4 08/05 942.04
4556 “ 08/05 548.10
4557 4“ 08/04 912.11
4558 “ 08/05 629.72
4559 A 08/05 2,894.75
4560 4 08/05 424,50
4561 “ 08/05 276.70
4562 4 08/09 785.35
4563 4 08/03 771.63
4564 4 08/05 447.55
4565 4“ 08/06 10,662.55
4566 “ 08/09 126.21
4567 4 08/06 233.29
4568 4“ 08/10 171.18
4569 “ 08/04 409.15
4572 *” 08/05 18,613.00
4573 4 08/09 119.19
4574 4 08/04 3,500.00
4575 * 08/16 564,52
4676 A 08/23 110.00
4577 * 08/06 198.64
4578 * 08/06 84,00
4579 A 08/06 419.25
4580 * 08/09 500.00
4582 *“ 08/09 78.59
4583 4 08/09 394.82
4584 A“ 08/03 911.44
4585 “ 08/20 860.00
4586 A 08/14 170,00
Page 3 of 8

as

ne

112026 10402000000064
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 31 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHASE &
July 31, 2021 through Auaust 31, 2021
Account Number: | 7386
CHECKS PAID |_(ontinuse)
CHECK NO. DESCRIPTION aa AMOUNT
4587 A 08/09 1,073.89
4588 “ 08/18 301.37
4589 “A 08/09 104,000.00
4590 “A 08/06 12,128.02
4591 4“ 06/11 872.00
4592 A 08/18 {,010.17
4593 4A 08/24 941.40
4594 A 08/12 1,071.25
4595 A” 08/13 565.31
4596 “A 08/13 178.32
4597 “A 08/20 948.00
4598 A“ 08/16 565.60
4599 “A 08/16 1,422.78
4600 “ 08/13 198.64
4602 *A” 08/17 4,823.58
4603 “ 08/17 1,250.98
4604 “4 08/13 2,036.00
4605 “ 08/17 240,83
4606 “ 08/16 122.33
4607 4“ 08/20 183.30
4609 *“ 08/16 1,002.43
4610 4“ 08/12 1,161.92
4611 08/12 284.00
4612 A 08/18 184.33
4613 * 08/17 4,274.30
4614 A 08/18 580.00
4615 4“ 08/17 1,032.73
4616 “ 08/13 1,966.82
4617 4“ 08/23 52.00
4618 * 08/18 102.00
4619 “A 08/18 873.96
4620 A 08/17 119.70
4621 “ 08/20 1,576.14
4623 *” 08/20 86.75
4624 4 08/24 566.22
4625 “A 08/20 313.75
4626 08/23 71.56
4627 “ 08/26 363.00
4628 “A 08/23 1,530.69
4629 A 08/23 1,687.50
4630 A 08/24 35.00
4631 “” 08/17 11,114.01
4632 4 08/24 1,011.75
4633 4 08/23 717,85
4634 A 08/23 §22.88
4635 * 08/19 1,185.25
4636 * 08/23 215.85
4637 4“ 08/25 1,500.00
4638 “ 08/24 1,160.00
4639 “ 08/25 5,498.99
Page 4af8

a
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 32 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAS E a) July 31, 2024 through August 31, 2021
Account Number: 17386
CHECKS PAID |_“continuee)
CHECK NO. DESCRIPTION oe AMOUNT
4640 A 08/20 41,28
4641 A 08/23 6,296.37
4642 A 08/26 68,08
4643 “4 08/26 292,00
4644 A 08/31 9,305.70
4645 A“ 08/30 386.01
4647 *” 08/31 156.56
4649 *A 08/30 160.00
4650 4 08/30 642.85
4651 4 08/27 266,98
4652 “4 08/27 198,64
4654 *A 08/31 4,155.00
4657 *A 08/30 487.73
4659 ** 08/31 840.00
4660 4 08/30 10,818.99
4661 A 08/31 232,63
4662 “ 08/27 1,488.76
4663 4 08/31 5,775,00
4664 08/27 893,45
4665 A 03/25 5,978.70
4666 “4 08/30 502.85
4667 “4 08/27 2,452.07
4668 4“ 08/30 1,592.00
4669 A 08/27 722.40
4670 “A 08/31 3,976.23
4671 4 08/30 4,342.28
Total Checks Paid $281,780.99

If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.

* All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
one of your previous statements.

A An image of this check may be available for you to view on Chase.com.

 

[ELECTRONIC WITHDRAWALS|_

 

 

 

 

 

 

 

 

 

 

 

DATE DESGRIPTION ANOUNT
08/03 08/03 Online ACH Payment 5297730975 To Buehler (_###8378) $403.75
08/03 08/03 Online ACH Payment 5297732544 To Insulectro (_#HHHH6581) 1,752.00
08/03 08/03 Online ACH Payment 5297738875 To Macdermid (_###3943) 718.88
08/03 08/03 Online AGH Payment 5297758116 To lec (_#ii##5008) 2,901.41
08/03 08/03 Online ACH Payment 5297758306 To Insulectro (_sHHHHT6581) 349,80
08/04 Orig CO Name:U, P. S, Orig 1D:2193070436 Desc Date: CO Entry Descr:UPS Bill 1,788.77

Sec:CCD Trace#:091000019593187 Eed:210804 Ind 1D:212120000583782 Ind

Name:X Resubmit Trn:

2169593187Tc
08/04 08/04 Online ACH Payment 5297943281 To Insulectro (_iHHHHHI658 1) 861.52
08/05 08/05 Online ACH Payment 5298097974 To Technic (_#####8434) 972.03
08/06 Orig CO Name:Dpt of Stateddte Orig 1D: 1900000128 Desc Date:210805 CO Entry 2,250.00

Descer.Fee Sec:CCD Trace#:041036040562205 Eed:210806 Ind |D:0000

Ind Name:Electrotek Corporation ACH

Transaction Tm: 2180562205Tc _
08/06 08/06 Online ACH Payment 5298273704 To Insulectro (######658 1) 332.70

 

Page 5 of 8

DELL

T12c21 H4OS000000066
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 33 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHASE &
= July 31, 2021 through Auaust 31, 2021
Account Number: 386
|ELECTRONIC WITHDRAWALS| mene)

DATE DESCRIPTION AMOUNT
08/06 08/06 Online ACH Payment 5298279792 To lec (_#HHHHHI5D06) 6,615.78
08/09 08/09 Online ACH Payment 5298458347 To Insulectro (_#HHHHHIG581) 1,534.50
08/10 08/10 Online ACH Payment 5298590470 To Sentry Alternative (_4##HHH0008) 257.50
08/10 08/10 Online ACH Payment 5298591465 To Insulectro (_##HHHHIGES1) 4,154.76
08/10 08/10 Online ACH Payment 5298604421 To Micronutrients (_##HHHHIBS96) 850.85
08/10 08/10 Online Domestic Wire Transfer A/C: Pa oh LLC As Agent For Oklahoma City 108,245.58

OK 73142- US Ref: Cliant Code: OA21 Tm: 15591
08/10 08/10 Online ACH Payment 5298658462 To Macdermid (_/HHHKI943) 1,405.97
08/10 08/10 Online ACH Payment 5298659418 To Macdermid (_#HH#Ht3943) 1,202.94
08/11 Orig CO Name:U. P, S. Orig ID:2193070436 Desc Date: CO Eniry Descr:UPS Bill 2,393.00
Sec:CCD Trace#:091000017956254 Eed:210811 Ind 1D:212190000583782 Ind
Name:X Resubmit Tm:
2237956254Tc
08/t1 08/11 Online ACH Payment 5298742992 To Insulectro (_##HHHHI6581) 335.20
08/t1 08/11 Online ACH Payment 5298764815 To Orbotech (_7HHHHHH 149) 35,750.00
08/13 Orig CO Name:Sentry Life Ins Orig |D:SenitryinsS Desc Date:081221 CO Entry Deser:401K 5,467.82
Pmt Sec:CCD  Tracet:091000014918119 Eed:210813 Ind 1D:113501707 Ind
Name:Electrotek 401(K) Plan 401K_O
Tm: 2254918119Tc
08/13 Orig CO Name:Dental Select It Orig 1D: 1870482115 Dese Date:210813 CO Entry 1,709.03

Descr-Epay Sec:PPD Trace#:021000024918117 Eed:210813 Ind 1D:14026614-001
Ind Name:Electrotek Corporation Tm: 2254918117Tc

 

 

 

 

 

 

08/16. 08/16 Online ACH Payment 5299286042 To Ascensus (_##HHHHI2764) 2,108.00
08/16 08/16 Online ACH Payment 5299286136 To Macdermid (_##HH#3943) 4,270.24
08/16 08/16 Online ACH Payment 5299286256 To Uyemura (_JHHHHHIG3O8) | 1,855.00
08/17 08/17 Online ACH Payment 52994446889 To Insulectro (_##HHHHI6581) 6,652.00
08/17 08/17 Online ACH Payment 5299456206 To Uyemura (_##HHHHIG30B) 3,041.00
08/17 08/17 Online International Wire Transfer A/C: Foreign Cur Bus Acct Bk 1 Columbus Newark De 1,182.73

197132107 US Org: 00000000587317386 Electrotek Corporation
Ben:/It84B031 1 150280000000000152 Orlandi And Orlandi Ref: Invoice 76/21 Invoice
Payment/Ocmt/Eur980,25/Exch/0.8288/Cntr/26101724/ Tm: 9676800229Re

 

 

 

 

 

 

 

 

08/18 Orig CO Name:U. P. S Orig 1D:2193070436 Desc Date: CO Entry Deser:UPS Bill 2,072.51

Sec:CCD Trace#: 09100001 0213624 Eed:210818 Ind 1D:212260000583782 Ind

Name:X Resubmit Tm:

2300213524Tc
08/19 08/19 Online ACH Payment 5299782487 To Hyarite (_7H#HHHI5743) 6,297.84
08/20 08/20 Online ACH Payment 5299926858 To Insulectro (_dHHHHHI6581) 3,547.80
08/20 08/20 Online ACH Payment 5299953938 To Age Nelco America (_##4HHHHM461) 1,046.00
08/20 08/20 Online ACH Payment 5299954056 To lec (_#HHHAHISOO6) 2,932.65
08/20 08/20 Online ACH Payment 5299954188 To Insulectro (_44HHHHI6581) 15,835.00
08/20 08/20 Online ACH Payment 5299961961 To lec (_#HHHAHISO06) 8,237.67
08/23 08/23 Online ACH Payment 5300059011 To Macdermid (_##HHI3943) t,902.41
08/23 08/23 Online Intemational Wire Transfer Via: Bank of America, N.A./O959 A/C: The Toronto 1,960.00

Dominion Bank Toronto +, Canada Ben: T Friedl Enterprises Inc Toronto On M1V1V3 CA Ref:
PO-101078/Order 222900 Invaice Payment Ssn: 0446891 Tm: 3237371235Es

 

 

 

 

 

 

 

 

 

08/23 08/23 Online ACH Payment 5300126919 To Insulectro (_#HHHHHG581) 3,695.00

08/24 08/24 Online ACH Payment 5300202578 To Insulectro (_##HHHHI658 1) 4,929.00

08/24 08/24 Online Domestic Wire Transfer Via: Comerica Dallas/11 1000753 A/C: Svtronics Inc 28,304.92
Plano TX 75074 US Ref: September 2021 Imad: 0824B1Qgc070006229 Tm: 3158121236Es

08/24 08/24 Online ACH Payment 5300206421 To Taiyo (_#HHHHHH1509) 1,377.50

08/24 08/24 Online ACH Payment 5300210740 To Buehler (_##H#8378) 570.00

08/24 08/24 Cnline Domestic Wire Transfer A/C: Paycom Payroll, LLC As Agent For Oklahoma City 97,024.48
OK 73142- US Ref: Client Code: 0AI21 Tm: 31834512a6Es

08/24 08/24 Online ACH Payment 5800214916 To Insulectro (_##HHHHIG581 ) 4,844.64

08/24 08/24 Online ACH Payment 5300226936 To lec (_##HHHHH5O06) 2,154.51

Page 6 of 8

_ +
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 34 of 35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHAS E Gy July 31, 2021 through August 31. 2021
Account Number: ‘386
[ELECTRONIC WITHDRAWALS| (continued)
DATE DESCRIPTION AMOUNT
08/26 Orlg CO Name‘U. P. S. Orig 1D:2193070436 Desc Date: CO Entry Descr:UPS Bill 1,763.92
Sec:CCD Trace#:091000014391495 Eed:210825 Ind 1D:212330000583782 Ind
Name:X Resubmit Trn:
2374391495Tc
08/25 _ 08/25 Online ACH Payment 5300391768 To Macdermid (_##4#3943) 3,579,385
08/25 08/25 Online ACH Payment 5300416443 To Hydrite (_4####5743) 1,032.00
08/26 08/26 Online ACH Payment 5300519054 To Hydrite (_###4#5743) 175.05
08/26 08/26 Onlina ACH Payment 5300519245 To Insulectro (_###HHHIG58 1) 577.44
08/27 Orig CO Name:Sentry Life Ins Orig ID:Sentryines Desc Date:082621 CO Entry Deser:401K 5,342.19
Pmt See:CCD Trace#:091000011781815 Eed:210827 Ind 1D:114430523 Ind
Name:Electrotek 401(K) Plan 401K_O
Tm: 2391781815Te
08/27 08/27 Online ACH Payment 5800717308 To lec (_##HHHI5006) 12,994, 18
08/27 08/27 Onllne Domestic Wire Transfer Via: Hsbc USA/021001088 A/C: Technic Inc Cranston Rl 9,825,25
029101032 US Ref: Ocr02931 16/PO-101116 Imad: 0827B1Qge01C005218 Tm:
327041 1239Es
08/30 _08/30 Online ACH Payment 5300907656 To Insulectro (##HHHHI658 1) 291,60
08/30 _08/30 Online ACH Payment 5300907900 To Macdermid (_####3943) 974.85
08/31 _08/31 Online ACH Payment 5301062529 To Uyemura (_####6308) 6,337.00
08/31 _ 08/31 Online ACH Payment 5301072242 To Technic (_#iH#H#8434) 561.14
08/31 _ 08/31 Onlina ACH Payment 5301102973 To Taiyo (_sH#HHHFHH 509) 2,816.00
08/31 _ 08/31 Online ACH Payment 5301113795 To Insulectro (_#HHHHHI658 1) 4,132.00
08/31 08/31 Online ACH Payment 5301118791 To Hydrite (_+#HHHI5S743) 879.00
08/31 08/31 Online ACH Payment 5301133379 To Buehler (_###8378) 1,188.00
Total Electronic Withdrawals $440,554.13
FEES
DATE DESCRIPTION AMOUNT
08/02 _ Service Charges For The Month of July $206.95
Total Fees $2086.95
DAILY ENDING BALANCE
DATE AMOUNT DATE _ AMOUNT DATE AMOUNT
08/02 $1,667,117.11 08/12 1,655,620.44 08/23 1,824,787,96
08/03 1,707,000.31 08/13 1 ,659,458.50 08/24 1,682,427.74
08/04 1,884,825.10 08/16 1,731 ,882.31 08/25 1,685,718.43
08/05 1,865,248,48 08/17 1,838,004.48 08/26 1,703,664.17
08/06 1,838,985,75 08/18 1,844,180.14 08/27 1,670,699,51
08/09 1,779,942,12 08/19 1,836,747.05 08/30 1,724,517.25
08/10 1,690,642.69 08/20 1,803,785,27 08/31 1,692,318.62
08/14 1,666,860.72
[SERVICE CHARGE SUMMARY |
Monthly Service Fee $0.00
Other Service Charges $206.50
Total Service Charges $206.50 Will be assessed on 9/1/21

Page 7 of 8

 

 

11202010404000000064

I
Case 21-30409-mvl11 Doc 104-1 Filed 09/15/21 Entered 09/15/21 16:55:00 Page 35 of 35

CHASE &

July 31, 2021 through August 31, 2021
Account Number: 386

 

| SERVICE CHARGE SUMMARY | _(cotinuce)

As an added benefit of your Chase Private Client Checking account, the monthly service fee was waived on your
Chase Platinum Business Checking account because you maintained an average ledger balance of $50,000.00 or
more in deposits and investments.

 

 

| SERVICE CHARGE DETAIL |

 

DESCRIPTION VOLUME ALLOWED CHARGED PRICE/ UNIT TOTAL
Monthly Service Fee

Monthly Service Fee Waived 0 $95.00 $0.00
Other Service Charges:

Electronic Credlts

Electronic Credits 22 Untimited 0 $0.40 $0.00
Credits

Non-Electronic Transactions 121 500 0 $0.40 $0.00
Cash Management Services

Online ACH Payments Maint 2 0 2 $25.00 $50.00
Online ACH Payments Trans 35 26 10 $0.15 $1.50
Debit Block Maintenance 1 0 1 $0.00 $0.00 1
ACH Debit Block - Authorized ID 13 0 13 $0.00 $0.00 1
R1 Economy Lockbox With Image Maintenance 1 0 1 $155.00 $155.00 1
Gms Economy Lockbox With Image Items 17 100 0 $1.55 $0.00 1
Subtotal Other Service Charges (Will be assessed on 9/1/21) $206.50

ACCOUNT 000000587317386
Other Service Charges:

 

Electronic Credits

Electronic Credits 22
Credits

Non-Electronic Transactions 121
Cash Management Services

Online ACH Payments Maint 2
Online ACH Payments Trans 35
Debit Block Maintenance 1
ACH Debit Block - Authorized ID 13
R1 Economy Lockbox With Image Maintenance 1
Cms Economy Lockbox With Image Items 17

1 This charge represents a service provided in a previous month.

 

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need mors information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no fater than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:

° Your name and account number

s The dollar amount of the suspected error

e  A-description of he error or transfer you are unsure of, why you believe itis an error, ar why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for naw
accounts) to do this, we will credit your account for the amount you think Is in error so that you Will have use of Ihe money during the time it takes
us to complete our investigation.

IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement Is
incorrect or if you need more Information aboul any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
‘ou must notity the bank In writing no later than 30 days after the statement was made avaliable to you, For more complete details, see the
ceount Rules and Regulations or other Bppbcable arcount agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bank, N.A, Member FD]

ay JPMorgan Chase Bank, N.A. Member FDIC
TENDER

Page 8 of 8

al
